 

Exhibit 10.1

 

EXECUTION COPY



  



 

 

[tv519074_ex10-1img01.jpg]

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

 

April 16, 2019

 

among

 

AKORN, INC.

 

The Other Loan Parties Party Hereto,

 

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,



and

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

 

 

JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A.,
as Joint Bookrunners and Joint Lead Arrangers



 



 

 

ASSET BASED LENDING

 

THIS AGREEMENT PROVIDES FOR AN UNCOMMITTED CREDIT FACILITY. ALL EXTENSIONS OF
CREDIT HEREUNDER ARE DISCRETIONARY ON THE PART OF EACH LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION.

 

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I. DEFINITIONS 1 SECTION 1.01 Defined Terms 1 SECTION
1.02 Classification of Loans and Borrowings 33 SECTION 1.03 Terms Generally 33
SECTION 1.04 Accounting Terms; GAAP 33 SECTION 1.05 Status of Obligations 34
SECTION 1.06 Interest Rates; LIBOR Notification 34 SECTION 1.07 Amendment and
Restatement of the Existing ABL Credit Agreement 35 SECTION 1.08 UNCOMMITTED
CREDIT FACILITY 35       ARTICLE II. THE CREDITS 36       SECTION 2.01 Revolving
Line Portions 36 SECTION 2.02 Loans and Borrowings 36 SECTION 2.03 Requests and
Approvals for Revolving Borrowings 37 SECTION 2.04 [Intentionally Omitted.] 37
SECTION 2.05 [Intentionally Omitted.] 37 SECTION 2.06 Letters of Credit 37
SECTION 2.07 Funding of Borrowings 42 SECTION 2.08 Interest Elections 42 SECTION
2.09 Termination and Reduction of Revolving Line Portions 43 SECTION 2.10
Repayment of Loans; Evidence of Debt 44 SECTION 2.11 Prepayment of Loans 45
SECTION 2.12 Fees 46 SECTION 2.13 Interest 47 SECTION 2.14 Alternate Rate of
Interest; Illegality 48 SECTION 2.15 Increased Costs 49 SECTION 2.16 Break
Funding Payments 51 SECTION 2.17 Withholding of Taxes; Gross-Up 51 SECTION 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs 55 SECTION 2.19
Mitigation Obligations; Replacement of Lenders 57 SECTION 2.20 Defaulting
Lenders 57 SECTION 2.21 Returned Payments 58 SECTION 2.22 Banking Services and
Swap Agreements 58       ARTICLE III. REPRESENTATIONS AND WARRANTIES 59      
SECTION 3.01 Organization; Powers 59 SECTION 3.02 Authorization; Enforceability
59 SECTION 3.03 Governmental Approvals; No Conflicts 59 SECTION 3.04 Financial
Condition; No Material Adverse Change 59 SECTION 3.05 Properties 59 SECTION 3.06
Litigation and Environmental Matters 60

 

 

 

 

SECTION 3.07 Compliance with Laws and Agreements; No Default 60 SECTION 3.08
Investment Company Status 60 SECTION 3.09 Taxes 60 SECTION 3.10 ERISA 60 SECTION
3.11 Disclosure 61 SECTION 3.12 Solvency 61 SECTION 3.13 Insurance 61 SECTION
3.14 Capitalization and Subsidiaries 61 SECTION 3.15 Security Interest in
Collateral 62 SECTION 3.16 Employment Matters 62 SECTION 3.17 Federal Reserve
Regulations 62 SECTION 3.18 Use of Proceeds 62 SECTION 3.19 Anti-Corruption Laws
and Sanctions 62 SECTION 3.20 EEA Financial Institutions 62       ARTICLE IV.
CONDITIONS 63       SECTION 4.01 Effective Date 63 SECTION 4.02 Each Credit
Event 64       ARTICLE V. AFFIRMATIVE COVENANTS 64       SECTION 5.01 Financial
Statements; Borrowing Base and Other Information 64 SECTION 5.02 Notices of
Material Events 67 SECTION 5.03 Existence; Conduct of Business 68 SECTION 5.04
Payment of Obligations 68 SECTION 5.05 Maintenance of Properties 68 SECTION 5.06
Books and Records; Inspection Rights 68 SECTION 5.07 Compliance with Laws and
Material Contractual Obligations 69 SECTION 5.08 Use of Proceeds 69 SECTION 5.09
Insurance 69 SECTION 5.10 Appraisals 69 SECTION 5.11 Field Examinations 70
SECTION 5.12 [Intentionally Omitted] 70 SECTION 5.13 Additional Collateral;
Further Assurances 70 SECTION 5.14. Designation of Subsidiaries 71       ARTICLE
VI. NEGATIVE COVENANTS 72       SECTION 6.01 Indebtedness 72 SECTION 6.02 Liens
74 SECTION 6.03 Fundamental Changes 75 SECTION 6.04 Investments, Loans,
Advances, Guarantees and Acquisitions 76 SECTION 6.05 Asset Sales 77 SECTION
6.06 Sale and Leaseback Transactions 78 SECTION 6.07 Swap Agreements 78 SECTION
6.08 Restricted Payments; Subordinated Indebtedness 78 SECTION 6.09 Transactions
with Affiliates 79

 

 

 

 

SECTION 6.10 Restrictive Agreements 80 SECTION 6.11 Amendment of Organizational
Documents 80 SECTION 6.12 [Intentionally Omitted 80 SECTION 6.13 Financial
Covenant – Fixed Charge Coverage Ratio 80       ARTICLE VII. EVENTS OF DEFAULT
81       ARTICLE VIII. THE ADMINISTRATIVE AGENT 83       SECTION 8.01
Authorization and Action 83 SECTION 8.02 Administrative Agent’s Reliance,
Indemnification, Etc 86 SECTION 8.03 Posting of Communications 87 SECTION 8.04
The Administrative Agent Individually. 88 SECTION 8.05 Successor Administrative
Agent 88 SECTION 8.06 Acknowledgements of Lenders and Issuing Bank 89 SECTION
8.07 Collateral Matters 90 SECTION 8.08 Credit Bidding 91 SECTION 8.09 Certain
ERISA Matters 92 SECTION 8.10 Flood Laws 93       ARTICLE IX. MISCELLANEOUS 93  
    SECTION 9.01 Notices 93 SECTION 9.02 Waivers; Amendments 95 SECTION 9.03
Expenses; Indemnity; Damage Waiver 97 SECTION 9.04 Successors and Assigns 99
SECTION 9.05 Survival 104 SECTION 9.06 Counterparts; Integration; Effectiveness;
Electronic Execution 104 SECTION 9.07 Severability 104 SECTION 9.08 Right of
Setoff 105 SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of
Process 105 SECTION 9.10 WAIVER OF JURY TRIAL 106 SECTION 9.11 Headings 106
SECTION 9.12 Confidentiality 106 SECTION 9.13 Several Obligations; Nonreliance;
Violation of Law 107 SECTION 9.14 USA PATRIOT Act 107 SECTION 9.15 Disclosure
107 SECTION 9.16 Appointment for Perfection 107 SECTION 9.17 Interest Rate
Limitation 108 SECTION 9.18 No Fiduciary Duty, etc 108 SECTION 9.19
Authorization to Distribute Certain Materials to Public-Siders 109 SECTION 9.20
Intercreditor Arrangements 109 SECTION 9.21 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 110 SECTION 9.22 Release 110       ARTICLE
X. LOAN GUARANTY 111       SECTION 10.01 Guaranty 111

 



 

 

 

SECTION 10.02 Guaranty of Payment 111 SECTION 10.03 No Discharge or Diminishment
of Loan Guaranty 111 SECTION 10.04 Defenses Waived 112 SECTION 10.05 Rights of
Subrogation 112 SECTION 10.06 Reinstatement; Stay of Acceleration 113 SECTION
10.07 Information 113 SECTION 10.08 Termination 113 SECTION 10.09 Taxes 113
SECTION 10.10 Maximum Liability 113 SECTION 10.11 Contribution 114 SECTION 10.12
Liability Cumulative 114 SECTION 10.13 Keepwell 115

  

SCHEDULES:

 

Revolving Line Portion Schedule

Schedule 3.01 — Disclosed Matters

Schedule 3.05 — Properties

Schedule 3.13 — Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — [Intentionally Omitted]

Exhibit C — Form of Borrowing Base Certificate

Exhibit D — Form of Compliance Certificate

Exhibit E — Joinder Agreement

Exhibit F-1 — U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 — U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 — U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 — U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit G — List of Closing Documents

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 16, 2019 (as it may be
amended or modified from time to time, this “Agreement”) among AKORN, INC., the
other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent are
currently party to the Credit Agreement, dated as of April 17, 2014 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing ABL
Credit Agreement”);

 

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent have agreed
to enter into this Agreement in order to (i) amend and restate the Existing ABL
Credit Agreement in its entirety; (ii) modify and re-evidence the “Obligations”
under, and as defined in, the Existing ABL Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement and the other Loan
Documents; and (iii) set forth the terms and conditions under which each Lender
may (but shall have no obligation to), from time to time, on an uncommitted and
absolutely discretionary basis, make loans and extend other financial
accommodations to or for the benefit of the Loan Parties;

 

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing ABL Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing ABL Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and

 

WHEREAS, it is also the intent of the Borrower and the “Loan Guarantors” (as
referred to and defined in the Existing ABL Credit Agreement) to confirm that
all obligations under the “Loan Documents” (as referred to and defined in the
Existing ABL Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Loan Documents and that, from and after the
Effective Date, all references to the “Credit Agreement” contained in any such
existing “Loan Documents” shall be deemed to refer to this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing ABL Credit
Agreement is hereby amended and restated as follows:

 

ARTICLE I.

 

Definitions

 

SECTION 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABL First Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

1

 

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise, (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person or (c) consummates a
Drug Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all of the Lenders.

 

“Aggregate Revolving Line Portions” means, at any time, the aggregate Revolving
Line Portions of all the Lenders, as reduced from time to time pursuant to the
terms and conditions hereof. As of the Effective Date, the Aggregate Revolving
Line Portions is $150,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Funding Amount” means, with respect to any Lender that constitutes
an Approving Lender for a requested Borrowing, an amount equal to such Approving
Lender’s Applicable Percentage of such Borrowing; provided that, if the amount
of such requested Borrowing exceeds the aggregate amount of unused Revolving
Line Portions of all Approving Lenders, “Applicable Funding Amount” shall mean
such Approving Lender’s Applicable Percentage of the aggregate amount of unused
Revolving Line Portions of all Approving Lenders.

 

2

 

 

“Applicable Percentage” means, with respect to any Lender that constitutes an
Approving Lender for a requested Borrowing, a percentage equal to a fraction,
the numerator of which is such Approving Lender’s unused Revolving Line Portion
and the denominator of which is the aggregate amount of unused Revolving Line
Portions of all Approving Lenders with respect to such Borrowing.

 

“Applicable Rate” means (a) with respect to any ABR Loan, 1.00% per annum and
(b) with respect to any Eurodollar Loan, 2.00% per annum.

 

“Approval Deadline” has the meaning assigned to such term in Section 2.03.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Approving Lender” means, with respect to any requested Borrowing, any Lender
that has approved such Borrowing in accordance with Section 2.03.

 

“Arranger” means each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
each in its capacity as joint lead arranger and joint bookrunner for the credit
facility evidenced by this Agreement.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Line Portions and (ii) the Borrowing Base minus (b) the
Aggregate Credit Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Revolving Line Portions.

 

“Available Revolving Line Portions” means, at any time, the Aggregate Revolving
Line Portions minus the Aggregate Credit Exposure.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

3

 

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” has the meaning assigned to such term in the definition of
“Eligible Accounts”.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” means Akorn, Inc., a Louisiana corporation.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means, at any time, the sum of (a) 85% of the Loan Parties’
Eligible Accounts at such time, plus (b) the lesser of (i) 65% of the Loan
Parties’ Eligible Inventory (other than Eligible Finished Goods) at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage identified in the most recent inventory appraisal ordered by
the Administrative Agent multiplied by the Loan Parties’ Eligible Inventory
(other than Eligible Finished Goods), valued at the lower of cost or market
value, determined on a first-in-first-out basis, plus (c) the lesser of (i) 75%
of the Loan Parties’ Eligible Finished Goods at such time, valued at the lower
of cost or market value, determined on a first-in-first-out basis and (ii) the
product of 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Loan Parties’ Eligible Finished Goods, valued at the
lower of cost or market value, determined on a first-in-first-out basis, minus
(d) Reserves. The Administrative Agent may, in its Permitted Discretion, adjust
Reserves used in computing the Borrowing Base. The Borrowing Base at any time
shall be determined by reference to the most recent Borrowing Base Certificate
delivered to the Administrative Agent pursuant to Section 5.01 of this
Agreement.

 

4

 

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit C or another form which is acceptable to the Administrative
Agent in its sole discretion.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

 

“Canada” means, collectively, Canada and each province and territory thereof.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases or financing leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“CFC” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) of Equity Interests representing
more than 35% (or, solely in the case of John N. Kapoor, Ph.D, the former
Chairman of the Board of Directors of the Borrower, 40%) of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not (i)
directors of the Borrower on the Effective Date, (ii) nominated or appointed by
the board of directors of the Borrower or (iii) approved by the board of
directors of the Borrower for consideration by the stockholders for election; or
(c) the acquisition of direct or indirect Control of the Borrower by any Person
or group.

 

5

 

 

“Change in Law” means the occurrence after the Effective Date or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement) of any of the following: (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Effective
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, that the Collateral shall
not include Excluded Assets.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by the Borrower or any of the Restricted Subsidiaries and
delivered to the Administrative Agent.

 

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 8.03(c).

 

“Compliance Period” means any period commencing on the date that Excess
Availability is less than the Covenant Trigger Amount, and continuing until
Excess Availability is subsequently greater than or equal to the Covenant
Trigger Amount for 45 consecutive calendar days; provided, however, that if two
separate, non-overlapping Compliance Periods have commenced and subsequently
ended during any calendar year, the third Compliance Period during such calendar
year shall end no earlier than December 31 of such year.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Trigger Amount” means the greater of (i) 10.0% of the Aggregate
Revolving Line Portions and (ii) $15,000,000.

 

“Credit Exposure” means, as to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and LC Exposure at
such time.

 

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be paid, to pay over to any Credit Party any amount
required to be paid by it hereunder, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under agreements
in which it commits to extend credit or (c) has become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.01.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

 

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

 

(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that occurs 91 days after the Maturity
Date.

 

7

 

 

“Disqualified Institution” means (a) Persons that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which
have been specifically identified by the Borrower to the Administrative Agent in
writing prior to the Effective Date (“Disqualified Competitors”) and (b) any of
such Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors based solely on
the similarity of such Affiliates’ and such Disqualified Competitors’ names and
(y) are not bona fide debt investment funds that are Affiliates of Disqualified
Competitors; provided that, solely with respect to the foregoing clause (a), the
Borrower, upon reasonable notice to the Administrative Agent after the Effective
Date, shall be permitted to supplement in writing by name the list of Persons
that are Disqualified Competitors to the extent such supplemented Person is a
competitor (or Affiliate thereof, other than a bona fide debt investment fund)
of the Borrower or its Subsidiaries, which supplement shall become effective
three (3) Business Days after delivery to the Administrative Agent and the
Lenders in accordance with Section 9.01, but which shall not apply retroactively
to disqualify any parties that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans). It
is understood and agreed that (i) the Administrative Agent shall have no
responsibility or liability to determine or monitor whether any Lender or
potential Lender is a Disqualified Institution, (ii) the Borrower’s failure to
deliver such list (or supplement thereto) in accordance with Section 9.01 shall
render such list (or supplement) not received and not effective and (iii)
“Disqualified Institution” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 9.01.

 

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary non-cash charges for such period
and (v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Net Income in a prior period
and any non-cash charge that relates to the write-down or write-off of
inventory), minus (b) without duplication and to the extent included in Net
Income, (i) income tax credits and refunds (to the extent not netted from tax
expense), (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (iii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP.

 

8

 

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country that is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Accounts shall not include any Account:

 

(a)          which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;

 

(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) Liens permitted
under Section 6.02(c);

 

(c)          (i) with respect to which the scheduled due date is equal to or
more than 90 days (or, with respect to Accounts of Account Debtors that the
Administrative Agent approves in writing from time to time in its sole
discretion, 120 days) after the date of the original invoice therefor,
(ii) which is unpaid more than 90 days (or, with respect to Accounts of Account
Debtors that the Administrative Agent approves in writing from time to time in
its sole discretion, 120 days) after the date of the original invoice therefor
or more than 60 days after the original due date therefor (“Overage”) (when
calculating the amount under this clause (ii), for the same Account Debtor, the
Administrative Agent shall include the net amount of such Overage and add back
any credits, but only to the extent that such credits do not exceed the total
gross receivables from such Account Debtor), or (iii) which has been written off
the books of the applicable Loan Party or otherwise designated as uncollectible;

 

9

 

 

(d)          which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)          which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the Loan
Parties exceeds 20% of the aggregate Eligible Accounts owing by an Account
Debtor other than Cardinal Health, AmerisourceBergen, or McKesson Corporation
and any of their Affiliates; provided that, notwithstanding the foregoing, (i)
if such Account Debtor is Cardinal Health or any of its Affiliates, then
Accounts owing from such Account Debtor shall not be excluded from “Eligible
Accounts” pursuant to this clause to the extent the aggregate amount of Accounts
owing from such Account Debtor and its Affiliates to the Loan Parties does not
collectively exceed 40% of the aggregate amount of Eligible Accounts (or such
higher percentage as the Administrative Agent may establish for such Account
Debtor from time to time in its Permitted Discretion), (ii) if such Account
Debtor is AmerisourceBergen or any of its Affiliates, then Accounts owing from
such Account Debtor shall not be excluded from “Eligible Accounts” pursuant to
this clause to the extent the aggregate amount of Accounts owing from such
Account Debtor and its Affiliates to the Loan Parties does not collectively
exceed 40% of the aggregate amount of Eligible Accounts (or such higher
percentage as the Administrative Agent may establish for such Account Debtor
from time to time in its Permitted Discretion) and (iii) if such Account Debtor
is McKesson Corporation or any of its Affiliates, then Accounts owing from such
Account Debtor shall not be excluded from “Eligible Accounts” pursuant to this
clause to the extent the aggregate amount of Accounts owing from such Account
Debtor and its Affiliates to the Loan Parties does not collectively exceed 40%
of the aggregate amount of Eligible Accounts (or such higher percentage as the
Administrative Agent may establish for such Account Debtor from time to time in
its Permitted Discretion);

 

(f)          with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;

 

(g)          which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon the applicable Loan Party’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

 

(h)          for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by the applicable Loan Party or if such Account
was invoiced more than once;

 

(i)           with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

 

10

 

 

(j)           which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under Title 11 of the United States Code
(11 U.S.C. 101 et seq.) (the “Bankruptcy Code”) and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

(k)          which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

(l)           which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in any such case, such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent;

 

(m)          which is owed in any currency other than U.S. dollars and Canadian
dollars;

 

(n)          which is owed by (i) any Governmental Authority of any country
other than the U.S. unless such Account is backed by a letter of credit
reasonably acceptable to the Administrative Agent, or (ii) any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with;

 

(o)          which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;

 

(p)          which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)          which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(r)          which is evidenced by any promissory note, chattel paper or
instrument;

 

(s)          which is owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit the applicable Loan Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Party has filed such report or qualified to do business in such jurisdiction;

 

(t)           with respect to which the applicable Loan Party has made any
agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business but only to
the extent of any such reduction, or any Account which was partially paid and
the applicable Loan Party created a new receivable for the unpaid portion of
such Account;

 

11

 

 

(u)          which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

 

(v)          which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than the applicable
Loan Party has or has had an ownership interest in such goods, or which
indicates any party other than the applicable Loan Party as payee or remittance
party; or

 

(w)         which was created on cash on delivery terms.

 

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, returns, finance charges or
other allowances (including any amount that the Borrower may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account.

 

“Eligible Finished Goods” means, Eligible Inventory constituting finished goods
to be sold by the Loan Parties in the ordinary course of business, excluding
Inventory constituting work-in-process, component Inventory or raw materials
used or consumed by the Loan Parties in the ordinary course of business in the
manufacture or production of other Inventory.

 

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Revolving Loans and the issuance of Letters of
Credit. Without limiting the Administrative Agent’s discretion provided herein,
Eligible Inventory shall not include any Inventory:

 

(a)          which is not subject to a first priority perfected Lien in favor of
the Administrative Agent (including, without limitation, for Inventory located
in Canada, a first priority perfected Lien pursuant to collateral documentation
governed by the laws of Canada);

 

(b)          which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent and (iii) Liens permitted
under Section 6.02(c);

 

(c)          which is, in the Administrative Agent’s opinion, short-dated
inventory, recalled inventory or slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category and/or quantity;

 

(d)          with respect to which any covenant, representation or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect (or, with respect to any covenant,
representation or warranty which is subject to any materiality qualifier, has
been breached or is not true in any respect) and which does not conform to all
standards imposed by any Governmental Authority;

 

12

 

 

(e)          in which any Person other than the applicable Loan Party shall
(i) have any direct or indirect ownership, interest or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

 

(f)          which constitutes work-in-process, spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold or ship-in-place goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business; provided that, for purposes of
clarity, Inventory shall not be excluded from “Eligible Inventory” pursuant to
this clause solely as a result of constituting raw materials or component
Inventory;

 

(g)          which is not located in the U.S. or Canada or is in transit with a
common carrier from vendors and suppliers;

 

(h)          which is located in any location leased by the applicable Loan
Party unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

 

(i)           which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(j)           which is being processed offsite at a third party location or
outside processor, or is in-transit to or from such third party location or
outside processor, unless (i) such processor has delivered to the Administrative
Agent a Collateral Access Agreement and such other documentation as the
Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

(k)          which is a discontinued product or component thereof;

 

(l)           which is the subject of a consignment by the applicable Loan Party
as consignor;

 

(m)          which contains or bears any intellectual property rights licensed
to the applicable Loan Party unless the Administrative Agent is satisfied that
it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(n)          which is not reflected in a current perpetual inventory report of
the applicable Loan Party; or

 

(o)          for which reclamation rights have been asserted by the seller.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

13

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning assigned to such term in the Security Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

14

 

 

“Excess Availability” means, at any time, an amount equal to Availability as of
such time, plus the aggregate amount of unrestricted cash and Permitted
Investments of the Loan Parties at such time (in each case, to the extent
maintained in segregated accounts at the Administrative Agent and subject to
control agreements in form and substance reasonably satisfactory to the
Administrative Agent).

 

“Excess Availability Reporting Period” means any period beginning on any date
that Excess Availability is less than the Excess Availability Threshold Amount
and continuing until such date that Excess Availability is greater than or equal
to the Excess Availability Threshold Amount for twenty (20) consecutive days.

 

“Excess Availability Threshold Amount” means the greater of (i) 12.5% of the
Aggregate Revolving Line Portions and (ii) $15,000,000.

 

“Excluded Assets” means (a) each fee owned real property with a value less than
$5,000,000 or that is located in a jurisdiction other than the United States,
(b) all leasehold interests (except that the Loan Parties shall be required to
deliver landlord waivers, estoppels and Collateral Access Agreements to the
extent (if any) the delivery thereof shall be required for assets at any
applicable locations to constitute “Eligible Inventory” to the extent the Loan
Parties elect (in their sole discretion) to include such assets in the Borrowing
Base), (c) governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest thereon is prohibited or
restricted by applicable law, (d) pledges and security interests prohibited or
restricted by applicable law (with no requirement to obtain the consent of any
Governmental Authority or third party, including, without limitation, no
requirement to comply with the Federal Assignment of Claims Act or any similar
statute), (e) any lease, license, permit or agreement or any property subject to
such lease, license, permit or agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license,
permit or agreement or create a right of termination in favor of any other party
thereto or otherwise require consent thereunder (after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law), other
than proceeds thereof, the assignment of which is expressly deemed effective
under the UCC or other applicable law notwithstanding such prohibition, (f) any
assets to the extent a security interest in such assets could result in adverse
tax consequences or adverse regulatory consequences, in each case, as reasonably
determined by the Borrower in consultation with the Administrative Agent, (g)
any intent-to-use trademark application prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, (h) interests in joint
ventures and non-wholly owned Subsidiaries which cannot be pledged without the
consent of third parties, (i) any property subject to a purchase money
arrangement permitted to be incurred pursuant to the Loan Documents, (j) assets
where the cost of obtaining a security interest therein exceeds the practical
benefit to the Lenders afforded thereby, in each case, as reasonably determined
by the Borrower and the Administrative Agent, (k) margin stock, (l) Equity
Interests and assets of Unrestricted Subsidiaries, (m) voting Equity Interests
of any CFC or FSHCO in excess of 65% of any such class of Equity Interests and
(n) except as may be required under the Loan Documents with respect to assets
included in the Borrowing Base, any assets located outside the United States or
assets that require action under the laws of any jurisdiction other than the
United States to create or perfect a security interest in such assets, including
any intellectual property registered in any jurisdiction other than the United
States.

 

15

 

 

“Excluded Subsidiary” means (a) any Subsidiary to the extent the provision of a
Guarantee hereunder by such Subsidiary would result in adverse tax consequences
as reasonably determined by the Borrower in consultation with the Administrative
Agent, (b) captive insurance companies, (c) not-for-profit Subsidiaries,
(d) Special Purpose Entities (if any), (e) Subsidiaries that are not Material
Subsidiaries, (f) any Subsidiary to the extent a Guarantee hereunder by such
Subsidiary is prohibited or restricted by contracts or applicable law (including
any requirement to obtain Governmental Authority or regulatory authority or
third party consent, approval, license or authorization) on the Effective Date
or on the date of Acquisition of such Subsidiary (so long as such prohibition or
restriction is not created or entered into in contemplation of or in connection
with such Person becoming a Subsidiary), (g) Unrestricted Subsidiaries, (h) any
Domestic Subsidiary that has no material liabilities and owns no material assets
other than Equity Interests, Indebtedness and/or Guarantees of debt of one or
more Foreign Subsidiaries that is a “controlled foreign corporation” (in each
case, a “CFC”) as defined in Section 957 of the Code (each a “FSHCO”) and
(i) any other Subsidiary to the extent the Borrower and the Administrative Agent
determine that the cost and/or burden of obtaining a Guarantee of the
Obligations by such Subsidiary outweighs the benefits provided thereby.

 

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission or the SEC (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan
Guarantor or the grant of such security interest becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Guarantor is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time the
Guarantee of such Loan Guarantor becomes or would become effective with respect
to such related Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Line Portion pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving Line
Portion (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Line Portion or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and (d) any withholding Taxes imposed under FATCA.

 

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

 

16

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made, plus
expenses for taxes paid in cash, plus dividends or distributions paid in cash,
plus Capital Lease Obligation payments, plus cash contributions to any Plan not
otherwise expensed during such period, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus the unfinanced portion of Capital Expenditures to (b) Fixed Charges, all
calculated for such period for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FSHCO” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(g).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

17

 

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 

“IFRS” means the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee and adapted for use in the European
Union.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) current accounts
payable incurred in the ordinary course of business and (ii) any earn-out
obligations until such obligations become liabilities on the balance sheet of
such Person in accordance with GAAP), (f) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) obligations under any liquidated earn-out,
(l) any other Off-Balance Sheet Liability, (m) obligations, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor), under (i) any and all Swap Agreements, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction, and (n) all Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

18

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of April
17, 2014, between the Administrative Agent on behalf of the Secured Parties and
the Term Loan Representative under the Term Loan Facility on behalf of the
secured parties thereunder.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for the Borrower and its Restricted
Subsidiaries for such period in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month, the date of any prepayment due to
acceleration pursuant to Article VII, and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part (and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period), the date of any
prepayment due to acceleration pursuant to Article VII, and the Maturity Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each applicable Lender, twelve months)
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

19

 

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (i) JPMorgan Chase Bank, N.A., in its capacity as an issuer
of Letters of Credit, and its successors in such capacity as provided in
Section 2.06(i) and (ii) each other Lender that agrees to be an Issuing Bank
hereunder. Each Issuing Bank, in its capacity as an Issuing Bank, may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. At
any time there is more than one Issuing Bank, all singular references to the
Issuing Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing
Bank, the Issuing Bank that has issued the applicable Letter of Credit, or both
(or all) Issuing Banks, as the context may require.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E and/or such other joinder form acceptable to the Administrative Agent
in its sole discretion.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, with respect to an Issuing Bank at any time, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit issued by
such Issuing Bank plus (b) the aggregate amount of all LC Disbursements made by
such Issuing Bank that have not yet been reimbursed by or on behalf of the
Borrower.

 

“Lenders” means the Persons listed on the Revolving Line Portion Schedule and
any other Person that shall have become a Lender hereunder pursuant to an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a Lender hereunder pursuant to an Assignment and Assumption or otherwise.
Unless the context otherwise requires, the term “Lenders” includes each Issuing
Bank.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

 

20

 

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for dollars for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

 

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit Agreement, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements, letter of credit
applications and any agreements between the Borrower and an Issuing Bank
regarding the respective rights and obligations between the Borrower and such
Issuing Bank in connection with the issuance by such Issuing Bank of Letters of
Credit, and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Guarantor” means the Borrower’s Domestic Subsidiaries other than Excluded
Subsidiaries, provided that in any event each guarantor under the Term Loan
Facility shall be a Loan Guarantor hereunder.

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means, collectively, the Borrower, the Loan Guarantors and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and their successors and assigns.

 

“Loans” means the loans and advances (if any) made by the Lenders pursuant to
this Agreement.

 

21

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Restricted Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform any of its obligations under the Loan Documents to
which it is a party, (c) the Collateral or the Administrative Agent’s Liens (on
behalf of itself and other Secured Parties) on the Collateral or the priority of
such Liens, or (d) the rights of or benefits available to the Administrative
Agent, the Issuing Bank or the Lenders under any of the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $20,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means each Domestic Subsidiary (other than Unrestricted
Subsidiaries) (i) which, as of the most recent fiscal quarter of the Borrower,
for the period of four consecutive fiscal quarters then ended, for which
financial statements have been delivered pursuant to Section 5.01, contributed
greater than five percent (5%) of EBITDA for such period or (ii) which
contributed greater than five percent (5%) of Total Assets as of such date;
provided that, if at any time the aggregate amount of EBITDA or Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of EBITDA of the Borrower and its
Restricted Subsidiaries for any such period or ten percent (10%) of Total Assets
of the Borrower and its Restricted Subsidiaries as of the end of any such fiscal
quarter, the Borrower (or, in the event the Borrower has failed to do so within
forty-five (45) days, the Administrative Agent) shall designate sufficient
Domestic Subsidiaries (other than Unrestricted Subsidiaries) as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries.

 

“Maturity Date” means July 16, 2019.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

 

“Mortgage Instruments” means such title reports, ALTA title insurance policies
(with endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, ALTA surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

22

 

 

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Restricted Subsidiary)
in which the Borrower or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of cash dividends or similar cash distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

23

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposures, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Banks or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Payment Condition¨ means, with respect to any proposed action on any date, a
condition that is satisfied if (a) after giving effect to such proposed action
as if it occurred on the first day of the Pro Forma Period, the pro forma Excess
Availability shall be greater than 25.0% of the Aggregate Revolving Line
Portions at all times during the Pro Forma Period or (b) after giving effect to
such proposed action as if it occurred on the first day of the Pro Forma Period,
both (i) the pro forma Excess Availability shall be greater than 17.5% of the
Aggregate Revolving Line Portions at all times during the Pro Forma Period and
(ii) the Fixed Charge Coverage Ratio, computed on a pro forma basis after giving
effect to the Proposed Action, for the period of four consecutive fiscal
quarters ending on the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01, shall be
greater than 1.10 to 1.00.

 

24

 

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a)          such Acquisition is not a Hostile Acquisition;

 

(b)          the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

 

(c)          both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (it being understood and agreed that any such representation
or warranty which relates to a specified prior date shall be required to be true
and correct in all material respects only as of such specified prior date, and
that any such representation or warranty which is subject to any materiality
qualifier shall be required to be true and correct in all respects) and no
Default exists, will exist, or would result therefrom;

 

(d)          as soon as available, but not less than (i) thirty (30) days prior
to such Acquisition, the Borrower has provided the Administrative Agent
(A) notice of such Acquisition and (B) a copy of all business and financial
information reasonably requested by the Administrative Agent including pro forma
financial statements, statements of cash flow, and Availability projections and
(ii) five (5) Business Days prior to such Acquisition, the Borrower has provided
the Administrative Agent a near-final draft of the purchase agreement for such
Acquisition;

 

(e)          if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted a field examination of such
Accounts and Inventory and an appraisal of such Inventory, the results of which
shall be reasonably satisfactory to the Administrative Agent;

 

(f)           if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

 

(g)          if such Acquisition involves a merger or a consolidation involving
the Borrower or any other Loan Party, the Borrower or such Loan Party, as
applicable, shall be the surviving entity;

 

(h)          the Borrower shall certify to the Administrative Agent and the
Lenders (and provide the Administrative Agent and the Lenders with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders) that, after giving effect to the completion of such
Acquisition, the Payment Condition shall be satisfied with respect to such
Acquisition;

 

(i)          all actions required to be taken with respect to any newly acquired
or formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as
applicable, required under Section 5.13 shall have been taken; and

 

25

 

 

(j)           the Borrower shall have delivered to the Administrative Agent the
final executed material documentation relating to such Acquisition promptly,
upon the request therefor from the Administrative Agent, following the
consummation of such Acquisition;

 

provided that, notwithstanding the foregoing, a Drug Acquisition by any Loan
Party shall constitute a “Permitted Acquisition” if it satisfies the
requirements set forth in clauses (b), (c), (e), (h), (i) and (j) of this
definition.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

 

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

 

“Permitted Investments” means:

 

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the U.S. (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;

 

(b)          marketable direct obligations issued by any state of the U.S. or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

 

26

 

 

(c)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(d)          investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or any State thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;

 

(e)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(f)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prepayment Event” means:

 

(a)          any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Loan Party
constituting ABL First Priority Collateral, other than dispositions described in
clauses (a), (b), (c) or (d) of Section 6.05; or

 

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party constituting ABL First Priority Collateral.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed action and ending on the date of such proposed action.

 

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

27

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public-Sider” means any representative of a Lender that does not want to
receive material non-public information within the meaning of federal and state
securities laws.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(g).

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposures and unused Revolving Line Portions representing more
than 50% of the sum of the Aggregate Credit Exposure and unused Revolving Line
Portions at such time (excluding in each case that of any Defaulting Lenders);
provided that, as long as there is more than one Lender, Required Lenders shall
mean at least two (2) Lenders.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

28

 

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation but subject to the Administrative Agent’s Permitted Discretion, an
availability reserve, reserves for accrued and unpaid interest on the Secured
Obligations, Banking Services Reserves, reserves for rent at locations leased by
any Loan Party and for consignee’s, warehousemen’s and bailee’s charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for customs charges and shipping charges related to any Inventory in transit,
reserves for Swap Agreement Obligations, reserves for contingent liabilities of
any Loan Party, reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party; provided that, notwithstanding the foregoing, the
Administrative Agent may not implement any new reserves or increase the amount
of any existing Reserves without reasonable prior notice to the Borrower.

 

“Responsible Officer” means the chief executive officer, Financial Officer or
other executive officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or such Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
such Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Line Portion Schedule” means the Schedule attached hereto identified
as such.

 

“Revolving Line Portion” means, with respect to each Lender, the obligation, if
any, of such Lender to consider requests to make Revolving Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Credit Exposure hereunder, as such obligation may be reduced from
time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Line Portion is set forth on the Revolving Line Portion Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Line Portion, as applicable. The initial aggregate amount of the
Lenders’ Revolving Line Portions is $150,000,000.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

29

 

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor.

 

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing.

 

“Security Agreement” means (a) that certain Pledge and Security Agreement
(including any and all supplements thereto), dated as of April 17, 2014, among
the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and (b) any other pledge or
security agreement entered into, after April 17, 2014 by any other Loan Party
(as required by this Agreement or any other Loan Document) or any other Person
for the benefit of the Administrative Agent and the other Secured Parties, in
each case, as the same may be amended, restated, supplemented or otherwise
modified from time to time. All singular references to the Security Agreement
shall mean the agreement referenced in clause (a) of this definition unless the
context may otherwise require.

 

“Special Purpose Entity” means a bankruptcy remote, special purpose entity
organized under the laws of any state of the United States of America that
satisfied, as of the date of its formation, the special purpose entity criteria
published by S&P and in effect as of such date.

 

“Statements” has the meaning assigned to such term in Section 2.18(f).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

 

30

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” of a Loan Party means any and all obligations of
such Loan Party, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term Loan” means the “Loans” as defined in the Term Loan Facility.

 

“Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., as the
“Administrative Agent” under the Term Loan Facility and any successor thereto.

 

“Term Loan Agreement” means the Loan Agreement, dated as of April 17, 2014,
among the Borrower, the various lenders from time to time party thereto and the
Term Loan Administrative Agent (as such agreement may be amended, restated,
supplemented, refinanced, replaced, extended or otherwise modified from time to
time).

 

“Term Loan Facility” means the loan facilities evidenced by the Term Loan
Agreement.

 

“Term Loan Documents” means any agreement or instrument governing or evidencing
the Term Loans.

 

31

 

 

“Term Loan Obligations Payment Date” has the meaning assigned to such term in
the Intercreditor Agreement.

 

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Term Loan Representative” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Total Assets” means, as of the date of any determination thereof, total assets
of the Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unrestricted Subsidiary” means (a) any Subsidiaries of the Borrower designated
by the board of directors of the Borrower as an “Unrestricted Subsidiary”
pursuant to Section 5.14, and (b) any Subsidiary of any of the foregoing.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

32

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).

 

SECTION 1.03          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

SECTION 1.04          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the Effective Date the Borrower migrates to IFRS or there occurs
any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of such migration to IFRS or change in GAAP or in the application thereof (or if
the Administrative Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such migration to IFRS or change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such migration or
change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party, the Borrower or any Subsidiary at “fair value”,
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Financial Accounting Standards
Board Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof and (iii) without giving effect to any
change in accounting for leases pursuant to GAAP including but not limited to
those resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842), in each case to the extent any such
adoption would require treating any lease (or similar arrangement conveying the
right to use) as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under GAAP as in effect on December 31,
2015.

 

33

 

 

SECTION 1.05          Status of Obligations. In the event that the Borrower or
any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

 

SECTION 1.06          Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(c) of this Agreement,
such Section 2.14(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to Section
2.14, in advance of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(c), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

 

34

 

 

SECTION 1.07          Amendment and Restatement of the Existing ABL Credit
Agreement. The parties to this Agreement agree that, on the Effective Date, the
terms and provisions of the Existing ABL Credit Agreement shall be and hereby
are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation. All loans made and obligations incurred under the
Existing ABL Credit Agreement which are outstanding on the Effective Date shall
continue as Loans and Secured Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing ABL Credit Agreement) to the
“Administrative Agent,” the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the Loan
Documents, (b) all obligations constituting “Obligations” with any Lender or any
Affiliate of any Lender which are outstanding on the Effective Date shall
continue as Obligations under this Agreement and the other Loan Documents, (c)
the liens and security interests in favor of the Administrative Agent for the
benefit of the Secured Parties securing payment of the Secured Obligations (and
all filings with any Governmental Authority in connection therewith) are in all
respects continuing and in full force and effect with respect to all Secured
Obligations and (d) each of the Loan Parties reaffirms the terms and conditions
of the “Loan Documents” (as referred to and defined in the Existing ABL Credit
Agreement) executed by it, as modified and/or restated by the “Loan Documents”
(as referred to and defined herein), and acknowledges and agrees that each “Loan
Document” (as referred to and defined in the Existing ABL Credit Agreement)
executed by it, as modified and/or restated by the “Loan Documents” (as referred
to and defined herein), remains in full force and effect and is hereby ratified,
reaffirmed and confirmed.

 

SECTION 1.08         UNCOMMITTED CREDIT FACILITY. THE OFFERING OF THIS CREDIT
FACILITY CONSTITUTES AN AGREEMENT BY EACH LENDER TO PERFORM AN ONGOING CREDIT
REVIEW OF THE BORROWER AND THE OTHER LOAN PARTIES TO ENABLE SUCH LENDER TO
RESPOND TO ANY REQUEST FOR CREDIT THAT THE BORROWER MAY MAKE. THIS CREDIT
FACILITY IS NOT A COMMITMENT AND DOES NOT IN ANY WAY OBLIGATE ANY LENDER TO MAKE
CREDIT EXTENSIONS OR GRANT ANY CREDIT. EACH DECISION TO MAKE AN ADVANCE
HEREUNDER IS ENTIRELY DISCRETIONARY: IF ANY LENDER DECIDES TO MAKE AN ADVANCE
UNDER THIS CREDIT FACILITY, SUCH LENDER MAY STILL USE ITS SOLE AND ABSOLUTE
DISCRETION TO MAKE OR DENY ANY SUBSEQUENT ADVANCE UNDER THIS CREDIT FACILITY.
THIS CREDIT FACILITY IS ISSUED SUBJECT TO SUCH FACTORS AS EACH LENDER MAY FIND
RELEVANT AT THE TIME OF THE REQUEST, INCLUDING, WITHOUT LIMITATION, FINANCIAL
MARKET CONDITIONS REMAINING THE SAME AS AT PRESENT; EACH LENDER IN ITS SOLE
DISCRETION CONTINUING TO BE SATISFIED WITH THE BORROWER’S AND EACH OTHER LOAN
PARTIES’ FINANCIAL CONDITION AND ECONOMIC PROSPECTS; AND THE BORROWER’S
MAINTENANCE OF A SATISFACTORY RELATIONSHIP WITH THE APPLICABLE LENDER. EACH
LENDER MAY IN ITS SOLE DISCRETION AGREE TO EXTEND CREDIT HEREUNDER
NOTWITHSTANDING THE WILLINGNESS OR UNWILLINGNESS OF ANY OTHER LENDER TO EXTEND
ANY SUCH CREDIT. NOTHING CONTAINED HEREIN SHALL OTHERWISE COMMIT OR OBLIGATE ANY
LENDER, OR BE INTERPRETED AS A PROMISE OR COMMITMENT BY ANY LENDER TO MAKE OR
ELECT TO MAKE ANY SUCH CREDIT EXTENSION UNLESS AND UNTIL SUCH LENDER
AFFIRMATIVELY COMMITS TO SUCH REQUESTED TRANSACTION. IN NO EVENT SHALL ANY
LENDER’S DECISION TO EXTEND CREDIT HEREUNDER BE CONSTRUED TO BIND OTHER LENDERS
TO EXTEND CREDIT OR TO WAIVE, LIMIT OR OTHERWISE MODIFY THE UNCOMMITTED AND
DISCRETIONARY NATURE OF THE CREDIT EXTENSIONS WHICH MAY BE MADE PURSUANT TO THIS
AGREEMENT. THE BORROWER REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND
THE LENDERS THAT THE BORROWER IS AWARE OF THE RISKS ASSOCIATED WITH CONDUCTING
BUSINESS UTILIZING AN UNCOMMITTED CREDIT FACILITY. IN NO EVENT SHALL THE
COLLATERAL OR ANY PROVISION OF THIS AGREEMENT PROVIDING FOR A BORROWING BASE,
AVAILABILITY, COVENANTS OR EVENTS OF DEFAULT BE CONSTRUED TO WAIVE, LIMIT OR
OTHERWISE MODIFY THE UNCOMMITTED AND DISCRETIONARY NATURE OF THE CREDIT
EXTENSIONS WHICH MAY BE MADE PURSUANT TO THIS AGREEMENT.

 

35

 

 

ARTICLE II.

 

The Credits

 

SECTION 2.01          Revolving Line Portions. Subject to the terms and
conditions set forth herein, each Lender severally agrees to consider, on an
uncommitted and absolutely discretionary basis, to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Credit
Exposure exceeding such Lender’s Revolving Line Portion or (ii) the Aggregate
Credit Exposure exceeding the lesser of (x) the Aggregate Revolving Line
Portions and (y) the Borrowing Base. Within the foregoing limits and subject to
the terms and conditions set forth herein (including, without limitation, the
approval of each Borrowing Request by one or more Lenders in accordance with
Section 2.03), the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02         Loans and Borrowings.

 

(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by each Approving Lender in an amount equal to its
Applicable Funding Amount. The Lenders’ discretion to make Loans are several and
no Lender shall be responsible for any other Lender’s failure to make, or
determination not to make, Loans.

 

(b)          Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of six (6) Eurodollar Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

36

 

 

SECTION 2.03          Requests and Approvals for Revolving Borrowings. To
request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request either in writing (delivered by hand or fax) by delivering
a Borrowing Request signed by a Responsible Officer of the Borrower or through
Electronic System if arrangements for doing so have been approved by the
Administrative Agent (or if an Extenuating Circumstance shall exist, by
telephone) not later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m.,
New York City time, four (4) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, 1:00 p.m., New York City time,
one (1) Business Day before the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and each such telephonic Borrowing
Request, if permitted, shall be confirmed immediately upon the cessation of the
Extenuating Circumstance by hand delivery, facsimile or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by a Responsible Officer
of the Borrower. Each such written (or if permitted, telephonic) Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the maximum and minimum potential Applicable Funding Amounts of
each Lender with respect to the requested Borrowing (calculated assuming such
Lender is an Approving Lender). Each Lender shall subsequently notify the
Administrative Agent (pursuant to arrangements approved by the Administrative
Agent) of such Lender’s decision, in its sole discretion, to approve or
disapprove the requested Borrowing, it being understood and agreed that such
Lender shall be deemed to have disapproved such requested Borrowing if the
Administrative Agent has not received an approved response from such Lender by
(x) in the case of a Eurodollar Borrowing, 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing or (y) in the case
of an ABR Borrowing, 1:00 p.m., New York City time, on the date of the proposed
Borrowing (the applicable time specified in the preceding clause (x) or (y), the
“Approval Deadline”). The Administrative Agent shall promptly notify the
Borrower and the Lenders of any disapproval by any Lender of a Borrowing Request
and promptly notify each Approving Lender of its Applicable Funding Amount after
the Approval Deadline. No Borrowing shall be made unless one or more Lenders
have provided their approval therefor in accordance with this Section 2.03.

 

SECTION 2.04          [Intentionally Omitted.]

 

SECTION 2.05          [Intentionally Omitted.]

 

SECTION 2.06          Letters of Credit.

 

37

 

 

(a)          General. Subject to the terms and conditions set forth herein, the
Borrower may request from any Issuing Bank the issuance of Letters of Credit
denominated in dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period and, if an Issuing Bank approves the issuance of such
Letters of Credit pursuant to Section 2.06(b), such Issuing Bank shall issue
such requested Letters of Credit pursuant to this Agreement. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds of which would be made
available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

(b)          Notice and Approval of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall deliver by hand or facsimile (or transmit by Electronic System,
if arrangements for doing so have been approved by the applicable Issuing Bank)
to an Issuing Bank and the Administrative Agent (reasonably in advance of, but
in any event no less than five (5) Business Days prior to, the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. The applicable Issuing Bank shall promptly thereafter notify
the Borrower and the Administrative Agent (pursuant to arrangements approved by
the Administrative Agent) of such Issuing Bank’s decision, in its sole
discretion, to approve or disapprove the issuance, amendment, renewal or
extension, as applicable, of such Letter of Credit, it being understood and
agreed that such Issuing Bank shall be deemed to have disapproved such issuance,
amendment, renewal or extension, as applicable, if the Administrative Agent has
not received an approved response from such Issuing Bank by 10:00 a.m., New York
City time, three (3) Business Days prior to the requested date of issuance,
amendment, renewal or extension, as applicable. No Issuing Bank shall be
required to issue, amend, renew or extend a Letter of Credit unless such Issuing
Bank has provided its approval therefor. Without limiting the foregoing, as a
condition to any such Letter of Credit issuance, the Borrower shall have entered
into a continuing agreement (or other letter of credit agreement) for the
issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the applicable Issuing Bank and using
such Issuing Bank’s standard form (each, a “Letter of Credit Agreement”).
Without limiting the foregoing, a Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the Credit Exposure of the applicable Issuing Bank shall not exceed its
Revolving Line Portion, and (ii) the Aggregate Credit Exposures shall not exceed
the lesser of the Aggregate Revolving Line Portions and the Borrowing Base.

 

38

 

 

(c)          Expiration Date. Each Letter of Credit shall expire (or be subject
to termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.

 

(d)          [Reserved].

 

(e)          Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the date that such LC Disbursement is made; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank.

 

(f)           Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders or any Issuing Bank or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

39

 

 

(g)          Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by fax or through Electronic Systems) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the relevant Issuing Bank
with respect to any such LC Disbursement.

 

(h)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans and
such interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank.

 

(i)          Replacement of an Issuing Bank.

 

(i)          Any Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to include such successor or the
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be requested to issue additional Letters of Credit.

 

(ii)         Subject to the appointment and acceptance of a successor Issuing
Bank, any Issuing Bank may resign as an Issuing Bank at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Borrower and
the Lenders, in which case, such Issuing Bank may be replaced in accordance with
clause (i) of this Section 2.06(i).

 

40

 

 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or any Issuing Bank demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Banks (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the aggregate LC Exposures as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. The Borrower also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Sections 2.10(b), 2.11(b) or 2.20. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all money or other assets on deposit
therein or credited thereto. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys in the LC
Collateral Account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the aggregate LC Exposures at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived as confirmed in writing by the Administrative Agent.

 

(k)           LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

(l)            Letters of Credit Issued for Account of Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder supports
any obligations of, or is for the account of, a Subsidiary, or states that a
Subsidiary is the “account party,” “applicant,” “customer,” “instructing party,”
or the like of or for such Letter of Credit, and without derogating from any
rights of the Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Borrower and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(m)           Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which any Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

 

41

 

 

SECTION 2.07          Funding of Borrowings.

 

(a)            If one or more Lenders have approved a Borrowing in accordance
with Section 2.03, each such Lender shall make the related Loan to be made by
such Lender hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Funding
Amount. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to the Funding
Account; provided that ABR Revolving Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

 

(b)           Unless a Lender shall have disapproved (or shall be deemed to have
disapproved) any Borrowing in accordance with Section 2.03 or the Administrative
Agent shall have received notice from a Lender prior to the proposed date of
such Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption (but
shall have no obligation to), make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower each severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing,
provided, that any interest received from the Borrower by the Administrative
Agent during the period beginning when the Administrative Agent funded the
Borrowing until such Lender pays such amount shall be solely for the account of
the Administrative Agent.

 

SECTION 2.08          Interest Elections.

  

(a)          Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the applicable Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

42

 

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election either in writing (delivered by
hand or fax) by delivering an Interest Election Request signed by a Responsible
Officer of the Borrower, or through Electronic System if arrangements for doing
so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such Interest Election Request shall be irrevocable and each
such telephonic Interest Election Request, if permitted, shall be confirmed
immediately upon the cessation of the Extenuating Circumstance by hand delivery,
Electronic System or facsimile to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower.

 

(c)          Each written (or if permitted, telephonic) Interest Election
Request (including requests submitted through Electronic System) shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.09          Termination and Reduction of Revolving Line Portions.  

 

(a)          Unless previously terminated, the Revolving Line Portions shall
terminate on the Maturity Date.

 

43

 

 

(b)          The Borrower may at any time terminate the Revolving Line Portions
upon (i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any LC Exposure, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank) in an amount equal to 105% of the aggregate LC
Exposures as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations, together with accrued and unpaid interest thereon.

 

(c)          The Borrower may from time to time reduce the Revolving Line
Portions; provided that (i) each reduction of the Revolving Line Portions shall
be in an amount that is an integral multiple of $5,000,000 and not less than
$10,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Line Portions if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.10, the Aggregate Credit Exposure
would exceed the lesser of the Aggregate Revolving Line Portions and the
Borrowing Base.

 

(d)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Line Portions under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Line Portions delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Line
Portions shall be permanent. Each reduction of the Revolving Line Portions shall
be made ratably among the Lenders in accordance with their respective Revolving
Line Portions.

 

SECTION 2.10          Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date.

 

(b)          At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account on such Business
Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available) to prepay the
Revolving Loans and to cash collateralize the aggregate outstanding amount of
all LC Exposures.

 

(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

44

 

 

(e)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form.

 

SECTION 2.11          Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (e) of this Section and, if applicable, payment of any
break funding expenses under Section 2.16.

 

(b)          In the event and on such occasion that the Aggregate Credit
Exposure exceeds the lesser of (A) the Aggregate Revolving Line Portions and
(B) the Borrowing Base, the Borrower shall prepay the Revolving Loans and LC
Exposures and/or cash collateralize the aggregate amount of all outstanding LC
Exposures in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable in an aggregate amount equal to such excess.

 

(c)          To the extent there are no Term Loans outstanding, in the event and
on each occasion that any Net Proceeds are received by or on behalf of any Loan
Party in respect of any Prepayment Event, the Borrower shall, immediately after
such Net Proceeds are received by such Loan Party, prepay the Obligations and
cash collateralize the aggregate outstanding amount of all LC Exposures as set
forth in Section 2.11(d) below in an aggregate amount equal to 100% of such Net
Proceeds, provided that if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 180 days after receipt of such Net Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then either (i) so
long as full cash dominion is not in effect, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate or (ii) if full cash dominion is in effect, then, if the Net
Proceeds specified in such certificate are to be applied to acquire, replace or
rebuild such assets by (A) the Borrower, such Net Proceeds shall be applied by
the Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans (without a permanent reduction of the Revolving Line Portion)
and upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not the Borrower, such Net Proceeds shall
be deposited in a cash collateral account, and in the case of either (A) or (B),
thereafter, such funds shall be made available to the applicable Loan Party as
follows:

 

(1)         Borrower shall request a Revolving Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request a release from the cash collateral account be made in the
amount needed;

 

45

 

 

(2)         so long as the conditions set forth in Section 4.02 have been met,
the Lenders shall make such Revolving Borrowing or the Administrative Agent
shall release funds from the cash collateral account; and

 

(3)         in the case of Net Proceeds applied against the Revolving Borrowing,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Borrowing;

 

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied; provided, further that the Borrower shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $20,000,000.

 

(d)          All such amounts pursuant to Section 2.11(c) shall be applied, to
prepay the Revolving Loans without a corresponding reduction in the Revolving
Line Portions and to cash collateralize the aggregate outstanding amount of all
LC Exposures.

 

(e)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by fax) or through Electronic System, if arrangements for doing so
have been approved by the Administrative Agent, of any prepayment hereunder not
later than 11:00 a.m., New York City time, (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, three (3) Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Revolving Borrowing, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Line Portions as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing; provided, however, in the event that the Loans in respect
of any Borrowing held by any Lender are in excess of its pro rata share of the
Aggregate Revolving Line Portions, the prepayment shall be applied first to any
Lender that holds Loans in the amount of such excess, prior to being applied to
the Loans of any other Lender. Prepayments shall be accompanied by (i) accrued
interest to the extent required by Section 2.13 and (ii) break funding payments
pursuant to Section 2.16.

 

SECTION 2.12          Fees.

 

(a)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender an unused line fee, which shall accrue at a rate per
annum equal to 0.05% on the average daily amount of the Available Revolving Line
Portion of such Lender during the period from and including the Effective Date
to but excluding the date on which the Revolving Line Portions terminate.
Accrued unused line fees shall be payable in arrears on the first Business Day
of each calendar month and on the date on which the Revolving Line Portions
terminate, commencing on the first such date to occur after the Effective Date.
All unused line fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

46

 

 

(b)          The Borrower agrees to pay (i) to each Issuing Bank a letter of
credit fee with respect to Letters of Credit issued by such Issuing Bank, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans, on the average daily amount of such
Issuing Bank’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Issuing
Bank’s Revolving Line Portion terminates and the date on which such Issuing Bank
ceases to have any LC Exposure, and (ii) to each Issuing Bank an issuing bank
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Line Portions
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit issued by it or processing of drawings
thereunder. Letter of credit fees and issuing bank fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Line Portions terminate and
any such fees accruing after the date on which the Revolving Line Portions
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All letter of credit fees and issuing bank fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of unused line
fees, to the Lenders. Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13          Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)          [Intentionally Omitted.]

 

(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

47

 

 

(e)          Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving Line
Portions; provided that (i) interest accrued pursuant to paragraph (d) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14          Alternate Rate of Interest; Illegality.

 

(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

(b)          If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

 

48

 

 

(c)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but, for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. 

 

SECTION 2.15          Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit; or

 

49

 

 

(iii)        subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of issuing or maintaining any Letter of Credit or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, such Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, such Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Line Portions, or the Loans
made by such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

50

 

 

SECTION 2.16          Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith but not if there are no Approving Lenders with respect to
such Eurodollar Loan), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the actual loss, cost and
expense attributable to such event (other than lost profits). In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

SECTION 2.17          Withholding of Taxes; Gross-Up.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

 

(c)          Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Loan Parties. The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Loan Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

51

 

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal
backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

52

 

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)         in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, an executed copy of IRS
Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner, an
executed copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-4 on behalf of each such
direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

53

 

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Effective Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)          Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Revolving Line Portions and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

(i)          Defined Terms. For purposes of this Section 2.17, the term
“applicable law” includes FATCA.

 

54

 

 

SECTION 2.18          Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)          Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (C) amounts to be applied from the
Collection Account when full cash dominion is in effect (which shall be applied
in accordance with Section 2.10(b)) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Banks from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, sixth, to pay
any amounts owing with respect to Banking Services Obligations and Swap
Agreement Obligations up to and including the amount most recently provided to
the Administrative Agent pursuant to Section 2.22, for which Reserves have been
established, ratably, seventh, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Agreement Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22 and to the extent not paid pursuant to clause sixth above, ratably,
and eighth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrower. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan, except
(a) on the expiration date of the Interest Period applicable thereto or (b) in
the event, and only to the extent, that there are no outstanding ABR Loans and,
in any such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

 

(c)          At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of the Borrower
maintained with the Administrative Agent. The Borrower hereby irrevocably
authorizes the Administrative Agent to charge any deposit account of the
Borrower maintained with the Administrative Agent for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents.

 

55

 

 

(d)          If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and LC Disbursements and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and LC Disbursements of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or LC Disbursements to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(f)          The Administrative Agent may from time to time provide the Borrower
with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”). The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrower’s convenience. Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations. If the Borrower pays the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrower
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.

 

56

 

 

SECTION 2.19          Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where their consent would be
required under Section 9.04, the Issuing Banks), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that (a) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

SECTION 2.20          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)          fees shall cease to accrue on the unfunded portion of the Revolving
Line Portion of such Defaulting Lender pursuant to Section 2.12(a);

 

57

 

 

(b)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; and third, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto;

 

(c)          such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Revolving Line Portion and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (c) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby;

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall be
prohibited from disapproving a Borrowing Request or a request for the issuance,
amendment, renewal or extension of a Letter of Credit in accordance with Section
2.03 or 2.06(b), as applicable.

 

SECTION 2.21          Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

 

SECTION 2.22         Banking Services and Swap Agreements. Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, any Loan Party shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party to such Lender or Affiliate (whether
matured or unmatured, absolute or contingent). In addition, each such Lender or
Affiliate thereof shall deliver to the Administrative Agent, from time to time
after a significant change therein or upon a request therefor, a summary of the
amounts due or to become due in respect of such Banking Services Obligations and
Swap Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

 

58

 

 

ARTICLE III.

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Lenders that, in each case, other
than with respect to the Disclosed Matters:

 

SECTION 3.01         Organization; Powers. Each Loan Party and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

 

SECTION 3.02         Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
This Agreement has been duly executed and delivered by each Loan Party, and each
other Loan Document to which each Loan Party is a party, when delivered
hereunder, will have been duly executed and delivered by such Loan Party. This
Agreement constitutes, and each other Loan Document when delivered hereunder
shall constitute, a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03         Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party or any of its
Restricted Subsidiaries, (c) will not violate or result in a default under (i)
any certificate or articles of incorporation or organization, by-laws,
operating, management or partnership agreement or other organizational documents
of any Loan Party or (ii) any indenture, material agreement or other material
instrument binding upon any Loan Party or any of its Restricted Subsidiaries or
the assets of any Loan Party or any of its Restricted Subsidiaries, or give rise
to a right thereunder to require any payment to be made by any Loan Party or any
of its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.

 

SECTION 3.04         Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2018, reported on by BDO USA, LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such date and for such period
in accordance with GAAP.

 

(b)          No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2018.

 

SECTION 3.05         Properties. (a) As of the Effective Date, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each of the Loan Parties and its
Restricted Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and personal property that is material to the
businesses of the Loan Parties, free of all Liens other than those permitted by
Section 6.02.

 

59

 

 

(b)          Each Loan Party and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property necessary to its business as currently conducted, a correct and
complete list of which, as of the Effective Date, is set forth on Schedule 3.05,
and the use thereof by each Loan Party and each Restricted Subsidiary does not
infringe in any material respect upon the rights of any other Person, and each
Loan Party’s rights thereto are not subject to any licensing agreement or
similar arrangement.

 

SECTION 3.06          Litigation and Environmental Matters. (a)          No
actions, suits or proceedings by or before any arbitrator or Governmental
Authority are pending or, to the knowledge of any Loan Party, threatened against
or affecting any Loan Party or any Restricted Subsidiary (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

(b)          (i) No Loan Party or any Restricted Subsidiary has received notice
of any claim with respect to any Environmental Liability or knows of any basis
for any Environmental Liability and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party or any Restricted
Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability,
(C) has received notice of any claim with respect to any Environmental Liability
or (D) knows of any basis for any Environmental Liability.

 

SECTION 3.07          Compliance with Laws and Agreements; No Default. Except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, each Loan Party
and each Restricted Subsidiary is in compliance with (i) all Requirements of Law
applicable to it or its property and (ii) all indentures, agreements and other
instruments binding upon it or its property.

 

SECTION 3.08          Investment Company Status. No Loan Party or Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09          Taxes. Each Loan Party and each Restricted Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not be expected to result in a
Material Adverse Effect. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

 

SECTION 3.10          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. All foreign pension schemes sponsored or
maintained by the Borrower and each of its Restricted Subsidiaries is maintained
in accordance with the requirements of applicable foreign law, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

60

 

 

SECTION 3.11          Disclosure. The Loan Parties have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Loan Party or any Restricted Subsidiary is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the other reports, financial
statements, certificates or other information furnished in writing by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date. As of the Effective Date, to the
knowledge of the Borrower, the information included in the Beneficial Ownership
Certification provided on or prior to the Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

 

SECTION 3.12          Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, (a) the sum of the Indebtedness
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the assets of the Borrower and its Subsidiaries at a
fair valuation, taken as a whole, on a going concern basis; (b) the capital of
the Borrower and its Subsidiaries, taken as a whole, is not unreasonably small
in relation to the business of the Borrower and its Subsidiaries, taken as a
whole, contemplated on the Effective Date and (c) the Borrower and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, Indebtedness including current obligations beyond their ability to
pay such Indebtedness as it matures (in the ordinary course of business). For
the purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

SECTION 3.13          Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Restricted
Subsidiaries as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance have been paid. The Borrower maintains, and has caused
each Restricted Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 3.14          Capitalization and Subsidiaries. Schedule 3.14 sets forth
(a) a correct and complete list of the name and relationship to the Borrower of
each Subsidiary, (b) a true and complete listing of each class of each of the
Borrower’s authorized Equity Interests, all of which issued shares are validly
issued, outstanding, fully paid and non-assessable, and owned beneficially and
of record by the Persons identified on Schedule 3.14, and (c) the type of entity
of the Borrower and each Subsidiary. All of the issued and outstanding Equity
Interests owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non assessable. There are no outstanding commitments or
other obligations of any Loan Party to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Loan Party.

 

61

 

 

SECTION 3.15          Security Interest in Collateral. As of the Effective Date,
the provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all of the Collateral in favor of the Administrative Agent, for
the benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) Permitted
Encumbrances, to the extent any such Permitted Encumbrances would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law or agreement, (b) Liens perfected only by possession (including possession
of any certificate of title) to the extent the Administrative Agent has not
obtained or does not maintain possession of such Collateral and (c) Liens in
favor of the Term Loan Representative with respect to the Term Loan Priority
Collateral, to the extent permitted pursuant to the Intercreditor Agreement.

 

SECTION 3.16          Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payments made to employees of the Loan Parties and their
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters. All payments due from any Loan Party or any Restricted Subsidiary,
or for which any claim may be made against any Loan Party or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or Restricted Subsidiary.

 

SECTION 3.17          Federal Reserve Regulations. No part of the proceeds of
any Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

SECTION 3.18          Use of Proceeds. The proceeds of the Loans have been used
and will be used, whether directly or indirectly as set forth in Section 5.08.

 

SECTION 3.19          Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Borrower, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects and are not knowingly engaged in any activity that could
reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary or, to the knowledge
of the Borrower, any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

 

SECTION 3.20          EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 



62

 

 

ARTICLE IV.

 

Conditions

 

SECTION 4.01          Effective Date. The effectiveness of this Agreement on the
Effective Date is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

 

(a)          The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements, in
each case, to the extent described in the list of documents attached as Exhibit
G.

 

(b)          The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (i) Cravath, Swaine & Moore LLP, special New York counsel for
the Loan Parties and (ii) Jones Walker LLP, special Louisiana counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such customary matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsels to deliver such opinions.

 

(c)          The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
initial Loan Parties in their respective jurisdictions of organization, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of documents identified in Section C of Exhibit G.

 

(d)          The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a
Responsible Officer of the Borrower, certifying (i) that the representations and
warranties contained in Article III are true and correct in all material
respects (or, with respect to any representation or warranty which by its terms
is made as of a specified date, is true and correct in all material respects
only as of such specified date, or, with respect to any representation or
warranty which is subject to any materiality qualifier, is true and correct in
all respects) and (ii) that no Default or Event of Default has occurred and is
continuing as of such date.

 

(e)          (i) The Administrative Agent shall have received, at least five (5)
days prior to the Effective Date, all documentation and other information
regarding the Borrower requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least ten (10) days
prior to the Effective Date and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
(5) days prior to the Effective Date, any Lender that has requested, in a
written notice to the Borrower at least ten (10) days prior to the Effective
Date, a Beneficial Ownership Certification in relation to the Borrower shall
have received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (e) shall be deemed to be satisfied)

 

(f)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced at least one (1) Business Day prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

 

(g)          The Administrative Agent shall have received a notice setting forth
the deposit account of the Borrower (the “Funding Account”) to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

 

63

 

 

(h)          The Administrative Agent shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of February 28, 2019.

 

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02         Each Credit Event. The obligation, if any, of a Lender to
make a Loan on the occasion of any Borrowing (other than a conversion or
continuation of any Loans), and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)          The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

 

(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)          After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, Availability shall not be less
than zero.

 

(d)          Such Lender shall have provided its approval of such Borrowing in
accordance with Section 2.03 or such Issuing Bank shall have provided its
approval for such issuance, amendment, renewal or extension in accordance with
Section 2.06(b), as applicable.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

 

ARTICLE V.

 

Affirmative Covenants

 

Until the Revolving Line Portions shall have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated in
each case without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees from
and after the Effective Date, jointly and severally with all of the other Loan
Parties, with the Lenders that:

 

SECTION 5.01         Financial Statements; Borrowing Base and Other Information.
The Borrower will furnish to the Administrative Agent (for the Administrative
Agent's distribution of each item in clauses (a), (b), (c), (e) and (f) below to
each Lender through a service such as Intralinks or such other means as
determined by the Administrative Agent):

 

64

 

 

(a)          within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification, commentary or exception as to the scope
of such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;

 

(b)          within forty-five (45) days after the end of each fiscal quarter of
each fiscal year of the Borrower (or, for any fiscal month of the Borrower
during which an Excess Availability Reporting Period was in effect at any point
during such month, within 30 days of the end of such fiscal month of the
Borrower, to the extent requested by the Administrative Agent), (i) its (x)
consolidated balance sheet as of the end of such fiscal quarter (or such fiscal
month, as applicable), (y) related statements of operations for such fiscal
quarter (or such fiscal month, as applicable) and the then elapsed portion of
such fiscal year, and (z) related statements of stockholders’ equity and cash
flows for the then elapsed portion of such fiscal year, and (ii) (x) a
consolidated balance sheet for the Borrower and its consolidated Restricted
Subsidiaries as of the end of such fiscal quarter (or such fiscal month, as
applicable), (y) related statements of operations for the Borrower and its
consolidated Restricted Subsidiaries for such fiscal quarter (or such fiscal
month, as applicable) and the then elapsed portion of such fiscal year, and (z)
related statements of stockholders’ equity and cash flows for the Borrower and
its consolidated Restricted Subsidiaries for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries (or
the Borrower and its consolidated Restricted Subsidiaries, as applicable) on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)          concurrently with, or on the same day as the day of, any delivery
of financial statements under clause (a) or (b) above, a certificate of a
Financial Officer of the Borrower in substantially the form of Exhibit D
(i) certifying, in the case of the financial statements delivered under
clause (b), as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries (or the Borrower and its consolidated Restricted Subsidiaries, as
applicable) on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 (whether or not
a Compliance Period is in effect at such time), (iv) identifying all Material
Subsidiaries and (v) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)          [intentionally omitted];

 

(e)          as soon as available but in any event no later than sixty (60) days
after the end of, and no earlier than thirty (30) days prior to the end of, each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Borrower for each month of the upcoming fiscal year
(the “Projections”) in form reasonably satisfactory to the Administrative Agent;

 

65

 

 

(f)          as soon as available but in any event within fifteen (15) days of
the end of each calendar month (or, for any calendar week during which an Excess
Availability Reporting Period was in effect at any time during such calendar
week, within three (3) Business Days of the end of such calendar week, to the
extent requested by the Administrative Agent), and at such other times as may be
necessary to re-determine Availability or as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;

 

(g)          as soon as available but in any event within fifteen (15) days of
the end of each calendar month and at such other times as may be requested by
the Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent;

 

(i)          a detailed aging of the Borrower’s Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

 

(ii)         a schedule detailing the Borrower’s Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit and any Inventory located with a third party under any consignment,
bailee arrangement or warehouse agreement), by class (raw material,
work-in-process and finished goods), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower are deemed by the Administrative Agent
to be appropriate, and (2) including a report of any material variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Borrower and complaints and claims made against
the Borrower);

 

(iii)        a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

 

(iv)        a reconciliation of the Borrower’s Accounts and Inventory between
(A) the amounts shown in the Borrower’s general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (f)
above as of such date; and

 

(v)         a reconciliation of the loan balance per the Borrower’s general
ledger to the loan balance under this Agreement;

 

(h)          as soon as available but in any event within fifteen (15) days of
the end of each calendar month and at such other times as may be requested by
the Administrative Agent, as of the month then ended, a schedule and aging of
the Borrower’s accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent;

 

(i)          promptly upon the Administrative Agent’s reasonable request:

 

(i)          copies of specified invoices issued by the Borrower in connection
with any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;

 

66

 

 

(ii)         copies of specified purchase orders, invoices, and shipping and
delivery documents in connection with any Inventory purchased by any Loan Party;
and

 

(iii)        a schedule detailing the balance of all intercompany accounts of
the Loan Parties;

 

(j)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to clauses (a) and (b) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are (i) filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System, (ii) posted or the Borrower provides a link thereto on
http://www.akorn.com; or (iii) posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Administrative Agent has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

 

SECTION 5.02         Notices of Material Events. The Borrower will furnish to
the Administrative Agent (for distribution to each Lender) prompt (but in any
event within any time period that may be specified below) written notice of the
following:

 

(a)          the occurrence of any Default;

 

(b)          receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
could reasonably be expected to result in a Material Adverse Effect;

 

(c)          any loss, damage, or destruction to ABL First Priority Collateral
in the amount of $5,000,000 or more, whether or not covered by insurance;

 

(d)          within two (2) Business Days of receipt thereof, any and all
default notices received under or with respect to any leased location, public
warehouse or third party processor where Inventory constituting Collateral with
a value in excess of $5,000,000 is located;

 

(e)          all amendments to the Term Loan Facility, together with a copy of
each such amendment;

 

(f)          within two (2) Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement with a notional amount of $5,000,000 or
more or an amendment thereto, together with copies of all agreements evidencing
such Swap Agreement or amendment;

 

(g)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(h)          any other development that results, or could reasonably be expected
to result, in a Material Adverse Effect.

 

67

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Information required to be
delivered pursuant to clause (b), (e) and (g) of this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly or
other periodic reports containing such information, is (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (ii)
posted or the Borrower provides a link thereto on http://www.akorn.com; or (iii)
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Administrative Agent and the Lenders have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that, the Borrower shall notify (which may be by telecopy or
electronic mail) the Administrative Agent of the filing of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

 

SECTION 5.03         Existence; Conduct of Business. Each Loan Party will, and
will cause each Restricted Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03, and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

 

SECTION 5.04         Payment of Obligations. Each Loan Party will, and will
cause each Restricted Subsidiary to, pay or discharge all Material Indebtedness
and all other material liabilities and obligations, including Taxes, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, each Loan Party will, and will
cause each Restricted Subsidiary to, remit withholding taxes and other payroll
taxes to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

 

SECTION 5.05         Maintenance of Properties. Each Loan Party will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, casualty,
condemnation and ordinary wear and tear excepted.

 

SECTION 5.06         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Restricted Subsidiary to, (a) keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, other than with respect to any such visits
and inspections during the continuation of an Event of Default, the Loan Parties
shall not be obligated to reimburse the Administrative Agent for the expenses of
more than one (1) such visit or inspection during any calendar year. Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, will prepare and distribute to the Lenders certain Reports
pertaining to each Loan Party’s assets (including, without limitation, the
results of such inspection) for internal use by the Administrative Agent and the
Lenders (and it is understood and agreed that any Lender may, at its own cost
and expense, participate in any inspections permitted pursuant to this Section
5.06).

 

68

 

 

SECTION 5.07         Compliance with Laws and Material Contractual Obligations.
Each Loan Party will, and will cause each Restricted Subsidiary to, (i) comply
with all Requirements of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08         Use of Proceeds. The proceeds of the Loans and the Letters
of Credit will be used only to finance the working capital needs of, and for
general corporate purposes of, the Borrower and its Subsidiaries (including the
making of Permitted Acquisitions, investments, Restricted Payments and other
transactions not prohibited by the Loan Documents) and to pay transactions costs
related to the Transactions. No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, (i) for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) to make any Acquisition other than Permitted
Acquisitions. The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 5.09         Insurance. Each Loan Party will, and will cause each
Restricted Subsidiary to, maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation: loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

 

SECTION 5.10         Appraisals. At any time that the Administrative Agent
requests, each Loan Party will provide the Administrative Agent with appraisals
or updates thereof of its Inventory, from an appraiser selected and engaged by
the Administrative Agent, and prepared on a basis reasonably satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by any applicable Requirement of Law. Only one
(1) such Inventory appraisal per calendar year shall be at the sole expense of
the Borrower; provided that (i) two (2) such Inventory appraisals per calendar
year shall be at the sole expense of the Borrower if the Excess Availability is
less than the Excess Availability Threshold Amount at the time such Inventory
appraisal is initiated, and (ii) after the occurrence and during the continuance
of an Event of Default for which the Administrative Agent shall have provided
notice thereof to the Borrower, there shall be no limitation on the number or
frequency of appraisals that shall be at the sole expense of the Borrower (and
it is understood and agreed that any Lender may, at its own cost and expense,
participate in any such Inventory appraisals). Each Loan Party acknowledges that
the Administrative Agent, after obtaining any such appraisal, will prepare and
distribute to the Lenders certain Reports pertaining to such appraisal
(including, without limitation, copies of the appraisal or updates thereof) for
internal use by the Administrative Agent and the Lenders.

 

69

 

 

SECTION 5.11         Field Examinations Once in each twelve month period, at the
request of the Administrative Agent, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent to conduct a field examination to
ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems; provided, however that (a) if an Event of Default
has occurred and is continuing, there shall be no limitation on the number or
frequency of field examinations and (b) if Excess Availability is less than the
Excess Availability Threshold Amount, then two times during the twelve month
period commencing with any month during which clause (b) is triggered, at the
request of the Administrative Agent, the Loan Parties will permit the
Administrative Agent to conduct such examinations. For purposes of this Section
5.11, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets. All such field examinations shall be at the sole
expense of the Loan Parties (it being understood and agreed that any Lender may,
at its own cost and expense, participate in such appraisals). For the avoidance
of doubt, any limitations on field examinations, including with respect to the
frequency thereof, set forth in this Section 5.11 shall not limit or otherwise
modify the Borrower’s obligations pursuant to Section 5.06. Each Loan Party
acknowledges that the Administrative Agent, after conducting any such field
examination, will prepare and distribute to the Lenders certain Reports
pertaining to such field examination (including, without limitation, copies of
the results of such field examination) for internal use by the Administrative
Agent and the Lenders.

 

SECTION 5.12          [Intentionally Omitted].

 

SECTION 5.13          Additional Collateral; Further Assurances 

 

(a)          Subject to applicable Requirement of Law, the Borrower and each
Restricted Subsidiary that is a Loan Party will cause each of its Domestic
Subsidiaries formed or acquired after the Effective Date in accordance with the
terms of this Agreement to become a Loan Party by executing a Joinder Agreement.
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties and obligations in such capacity under the Loan Documents and
(ii) on and after the Effective Date, will grant Liens to the Administrative
Agent, for the benefit of the Administrative Agent, the Lenders and the other
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.

 

(b)          The Borrower and each Restricted Subsidiary that is a Loan Party
will cause (i)100% of the issued and outstanding Equity Interests of each of its
Domestic Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the Effective Date, (1) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such Foreign Subsidiary’s U.S. parent and (2) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2) in
each Foreign Subsidiary directly owned by the Borrower or any Domestic
Subsidiary that is a Restricted Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Loan Documents or such other security documents as
the Administrative Agent shall reasonably request.

 

70

 

 



(c)          Without limiting the foregoing, each Loan Party will, and will
cause each Restricted Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Sections 4.01 and 4.02, as applicable), which may be required
by any Requirement of Law or which the Administrative Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

 

(d)          If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by the Borrower or any Restricted
Subsidiary that is a Loan Party after the Effective Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien under the Security Agreement upon acquisition thereof), the Borrower will
(i) notify the Administrative Agent and the Lenders thereof and, if requested by
the Administrative Agent or the Required Lenders, cause such assets to be
subjected to a Lien securing the Secured Obligations and (ii) take, and cause
each Restricted Subsidiary that is a Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

 

(e)          Without limiting the generality of the foregoing, each Loan Party
shall deliver Mortgages and Mortgage Instruments with respect to real property
of such Loan Party that constitutes Collateral to the extent, and within such
time period as is, reasonably required by the Administrative Agent.

 

(f)          Within sixty (60) days following the Effective Date (or such later
date as the Administrative Agent agrees to in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent (x) updated versions of the
exhibits to the Security Agreement (which exhibits shall be current as of the
date of delivery thereof) and (y) Confirmatory Grants of Security Interest (as
defined in the Security Agreement) with respect to any intellectual property
constituting Collateral for which no filing has been made in the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable. Within forty five (45) days following the Effective Date (or such
later date as the Administrative Agent agrees to in its sole discretion), the
Loan Parties shall deliver to the Administrative Agent certificates of insurance
listing the Administrative Agent as (x) lender loss payee for the property
casualty insurance policies of the Borrower and the Subsidiary Guarantors,
together with separate lender loss payable endorsements and (y) additional
insured with respect to the liability insurance policies of the Borrower and the
Subsidiary Guarantors, together with separate additional insured endorsements.

 

SECTION 5.14.          Designation of Subsidiaries. The Borrower may, at any
time from and after the Effective Date, designate any Restricted Subsidiary as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenant set forth in Section 6.13 on a pro forma basis
(and as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated as an Unrestricted Subsidiary pursuant to this
Section 5.14 and (iv) if a Restricted Subsidiary is being designated as an
Unrestricted Subsidiary hereunder, such Restricted Subsidiary, together with all
other Unrestricted Subsidiaries as of such date of designation (the “Designation
Date”), must not have contributed greater than five percent (5%) of the
Borrower’s EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as of
the most recently ended fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01. The designation of any Restricted Subsidiary
as an Unrestricted Subsidiary after the Effective Date shall constitute an
investment by the applicable Loan Party therein at the date of designation in an
amount equal to the fair market value of the applicable Loan Party’s investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary after the Effective Date shall constitute (i) the incurrence at the
time of designation of any investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any investment by the applicable Loan
Party in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of such
Loan Party’s investment in such Subsidiary. Notwithstanding the foregoing, the
Borrower shall not be permitted to be an Unrestricted Subsidiary.

 

71

 

 

Article VI.

 

Negative Covenants

 

Until the Revolving Line Portions shall have expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document shall have been paid in full and all Letters of
Credit shall have expired or terminated, in each case without any pending draw,
and all LC Disbursements shall have been reimbursed, each Loan Party executing
this Agreement covenants and agrees from and after the Effective Date, jointly
and severally with all of the other Loan Parties, with the Lenders that:

 

Section 6.01         Indebtedness. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          the Secured Obligations;

 

(b)          the Term Loans incurred pursuant to the Term Loan Agreement;

 

(c)          Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness in accordance with clause (g) hereof;

 

(d)          Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Borrower or any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;

 

(e)          Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary, provided that (i) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (ii) Guarantees by the Borrower or
any Restricted Subsidiary that is a Loan Party of Indebtedness of any Restricted
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (e) shall be subordinated to the
Secured Obligations of the applicable Restricted Subsidiary on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

 

(f)          Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) below; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) together with any
Refinance Indebtedness in respect thereof permitted by clause (g) below, shall
not exceed $25,000,000 at any time outstanding;

 

72

 

 

(g)          Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (c) and (f) and (i) and (k) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate (other than the then-prevailing customary interest rate for
Indebtedness of such type of Refinance Indebtedness) of the Original
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Loan Party or any of its Restricted
Subsidiaries, (iii) no Loan Party or any of its Restricted Subsidiaries that is
not originally obligated with respect to repayment of such Original Indebtedness
is required to become obligated with respect to such Refinance Indebtedness,
(iv) such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interest are not less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

 

(h)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(i)           Indebtedness of any Loan Party in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;

 

(j)           Subordinated Indebtedness with terms and conditions reasonably
acceptable to the Administrative Agent;

 

(k)           Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (k), together with any
Refinance Indebtedness in respect thereof permitted by clause (g) above, shall
not exceed $25,000,000 at any time outstanding; and

 

(l)           other unsecured Indebtedness in an aggregate principal amount not
exceeding $300,000,000 at any time outstanding; provided that (i) such
Indebtedness matures after, and does not require any scheduled amortization or
other scheduled payments of principal prior to, the date that is 91 days after
the Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of a change of control, delisting, or
asset sale or any provision permitting holders to convert such Indebtedness
shall not violate the foregoing restriction), (ii) such Indebtedness is not
guaranteed by any Restricted Subsidiary of the Borrower other than the Loan
Guarantors (which guarantees, if such Indebtedness is subordinated, shall be
expressly subordinated to the Secured Obligations on terms not less favorable to
the Lenders than the subordination terms of such Subordinated Indebtedness) and
(iii) such Indebtedness is issued on then-market terms and restrictions
customary for Indebtedness of such type and the restrictions imposed thereby
will not adversely affect in any material respect the obligation or ability of
the Borrower or any other Loan Party to make any payments required hereunder or
otherwise satisfy the Obligations, in each case as determined in the good faith
judgment of the Borrower.

 

73

 

 

Section 6.02         Liens. No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

 

(a)          Liens created pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

(c)          Liens on the Collateral securing Indebtedness incurred pursuant to
Section 6.01(b), and any extensions, renewals and replacements of any such
Indebtedness in respect thereof in accordance with Section 6.01(g), in each
case, to the extent such Indebtedness is subject to the terms of the
Intercreditor Agreement;

 

(d)          any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or such Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(e)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such Liens
secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such Liens and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or such
Restricted Subsidiary;

 

(f)          any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Restricted
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the Effective Date
prior to the time such Person becomes a Loan Party; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Loan Party, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Loan Party and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Loan Party, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(g)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;

 

(h)          Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(i)           Liens granted by a Restricted Subsidiary that is not a Loan Party
in favor of the Borrower or another Loan Party in respect of Indebtedness owed
by such Restricted Subsidiary; and

 

74

 

 

(j)           Liens on assets (not constituting Collateral) of the Borrower and
its Restricted Subsidiaries not otherwise permitted above so long as the
aggregate principal amount of the Indebtedness and other obligations subject to
such Liens does not at any time exceed $25,000,000.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (c) above (subject to the terms of the Intercreditor Agreement)
and (2) Inventory, other than those permitted under clauses (a) and (b) of the
definition of Permitted Encumbrance and clauses (a) and (c) above (subject to
the terms of the Intercreditor Agreement).

 

Section 6.03         Fundamental Changes.

 

(a)          No Loan Party will, nor will it permit any Restricted Subsidiary
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or consummate a Division as the Dividing
Person, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing:

 

(i)          any Restricted Subsidiary of the Borrower may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation;

 

(ii)         any Loan Party (other than the Borrower) may merge into any other
Loan Party in a transaction in which the surviving entity is a Loan Party; and

 

(iii)        any Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Loan Parties at
such time, or, with respect to assets not so held by one or more Loan Parties,
such Division, in the aggregate, would otherwise result in a disposition
permitted by Section 6.05; and

 

(iv)        any Restricted Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04;

 

provided that any such merger, Division or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger, Division or
consolidation shall not be permitted unless it is also permitted by Section
6.04.

 

(b)          No Loan Party will, nor will it permit any Restricted Subsidiary
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the Effective Date and businesses reasonably
related thereto.

 

(c)          No Loan Party will change its fiscal year from the basis in effect
on the Effective Date without the consent of the Administrative Agent.

 

75

 

 

Section 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
No Loan Party will, nor will it permit any Restricted Subsidiary to, (i)
purchase, hold or acquire (including pursuant to any merger or consolidation
with, or as a Division Successor pursuant to the Division of, any Person that
was not a wholly owned Subsidiary prior to such merger, consolidation or
Division) any evidences of Indebtedness or Equity Interests or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, (ii) purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit,
division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of such Person (whether through
purchase of assets, merger or otherwise), or (iii) acquire an exclusive
long-term license of rights to a drug or other product line of any Person,
except:

 

(a)          Permitted Investments, subject to control agreements in favor of
the Administrative Agent for the benefit of the Secured Parties or otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties;

 

(b)          investments in existence on the Effective Date and described in
Schedule 6.04;

 

(c)          investments by the Borrower and the Restricted Subsidiaries in
Equity Interests in their respective Subsidiaries, provided that (A) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a Foreign
Subsidiary referred to in Section 5.13) and (B) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(d)          loans or advances made by any Loan Party to any Subsidiary and made
by any Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $7,500,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

 

(e)          Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding intercompany loans permitted under clause (B)
to the proviso to Section 6.04(d)) shall not exceed $7,500,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

 

(f)          loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,000,000 in the aggregate at any one time
outstanding;

 

(g)          notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business;

 

(h)          investments in the form of Swap Agreements permitted by
Section 6.07;

 

76

 

 

(i)           investments of any Person existing at the time such Person becomes
a Subsidiary of the Borrower or consolidates or merges with the Borrower or any
of the Restricted Subsidiaries (including in connection with a permitted
acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

(j)           investments received in connection with the disposition of assets
permitted by Section 6.05; and

 

(k)          investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”;

 

(l)           Permitted Acquisitions; and

 

(m)         other investments, loans or advances; provided that, (i) both before
and after giving pro forma effect to any such investment, loan or advance
pursuant to this clause (m), no Default or Event of Default shall have occurred
and be continuing and the Payment Condition shall be satisfied with respect to
such investment, loan or advance and (ii) any Acquisition made pursuant to this
clause (m) must constitute a Permitted Acquisition.

 

Section 6.05         Asset Sales. No Loan Party will, nor will it permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Borrower or another Subsidiary in
compliance with Section 6.04), except:

 

(a)          (i) sales, transfers and dispositions of (A) Inventory in the
ordinary course of business and (B) used, obsolete, worn out or surplus
Equipment or property in the ordinary course of business and (ii) sales,
transfers, dispositions or exclusive long-term licenses of property to the
extent that (A) such property is concurrently exchanged for credit against the
purchase price of similar replacement property or (B) the proceeds of such
sales, transfers, dispositions or licenses are promptly applied to the purchase
price of such replacement property;

 

(b)          sales, transfers and dispositions of assets to the Borrower or any
Restricted Subsidiary, provided that any such sales, transfers or dispositions
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.09;

 

(c)          sales, transfers and dispositions of Accounts in connection with
the compromise, settlement or collection thereof;

 

(d)          sales, transfers and dispositions of Permitted Investments and
other investments permitted by clauses (i) and (k) of Section 6.04;

 

(e)          Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;

 

(g)          sales, transfers and other dispositions consisting of divestitures
required by applicable law or any Governmental Authority or other regulatory
authority; and

 

77

 

 

(h)          sales, transfers and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section, provided that the aggregate book value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (h) during
any fiscal year of the Borrower shall not exceed 10.0% of Total Assets as of the
most recently ended fiscal year of the Borrower (determined by reference to the
Borrower’s financial statements most recently delivered pursuant to Section
5.01(a) or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to such Section, the annual financial
statements referred to in Section 3.04(a));

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

 

Section 6.06         Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by the Borrower or any Restricted Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 90 days after the Borrower
or such Restricted Subsidiary acquires or completes the construction of such
fixed or capital asset.

 

Section 6.07         Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or reasonably anticipated exposure (other than
those in respect of Equity Interests of the Borrower or any Restricted
Subsidiary), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary.

 

Section 6.08         Restricted Payments; Subordinated Indebtedness.

 

(a)          No Loan Party will, nor will it permit any Restricted Subsidiary
to, declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except (i) the Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock (in each case, other than Disqualified
Equity Interests), (ii) Restricted Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (iii) the Borrower may make
Restricted Payments, not exceeding $1,000,000 during any fiscal year, pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Restricted Subsidiaries, and
(iv) each Loan Party may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments so long as, both before and after
giving pro forma effect to such Restricted Payment (x) no Default or Event of
Default shall have occurred and be continuing and (y) the Payment Condition
shall be satisfied with respect to such Restricted Payments.

 

78

 

 

(b)          No Loan Party will, nor will it permit any Restricted Subsidiary
to, make or agree to pay or make, directly or indirectly, (i) any payment or
other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Subordinated Indebtedness or other
Indebtedness that is junior in right of payment to the Loans (collectively, the
“Specified Indebtedness”) other than payment of regularly scheduled interest and
principal payments as and when due (including at maturity) in respect of any
Specified Indebtedness (excluding payments in respect of Subordinated
Indebtedness prohibited by the subordination provisions thereof), or (ii) any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Specified Indebtedness unless, in the case of each of the foregoing clauses (i)
and (ii), both before and after giving pro forma effect to such payment (x) no
Default or Event of Default shall have occurred and be continuing and (y) the
Payment Condition shall be satisfied with respect to such payment. Furthermore,
no Loan Party will, nor will it permit any Restricted Subsidiary to, amend the
documents evidencing any Specified Indebtedness (or any replacements,
substitutions, extensions or renewals thereof) or pursuant to which such
Specified Indebtedness is issued where such amendment, modification or
supplement amends, modifies or adds any provisions thereof in a manner which is
(i) materially adverse to the applicable Loan Party and such Restricted
Subsidiary and/or the Lenders or (ii) more onerous in any material respect than
the existing applicable provisions in such documents or the applicable
provisions set forth in this Agreement, in each case as determined by the board
of directors (including an authorized committee thereof) of the applicable Loan
party in good faith.

 

Section 6.09         Transactions with Affiliates. No Loan Party will, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c) or 6.04(d), (d) any Indebtedness permitted under
Section 6.01(d), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of the Borrower or any Restricted Subsidiary who
are not employees of the Borrower or any Restricted Subsidiary, and compensation
and employee benefit arrangements paid to, and indemnities provided for the
benefit of, directors, officers or employees of the Borrower or its Subsidiaries
in the ordinary course of business and (h) any issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Borrower’s board of directors.

 

79

 

 

Section 6.10         Restrictive Agreements. No Loan Party will, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) the foregoing shall not apply to restrictions and conditions imposed by the
Term Loan Agreement or any agreement or document governing or evidencing
refinancing Indebtedness in respect of the Term Loans permitted under Section
6.01(g), provided that the restrictions and conditions contained in any such
agreement or document are not less favorable to the Lenders than the
restrictions and conditions imposed by the Term Loan Agreement, (v) clause (a)
of the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vii) the foregoing shall not apply to customary restrictions and conditions
arising in connection with any sale, transfer, lease or disposition permitted by
Section 6.05, (viii) the foregoing shall not apply to any restrictions or
conditions set forth in any agreement in effect at any time any Person becomes a
Restricted Subsidiary (but not any modification or amendment expanding the scope
of any such restriction or condition); provided, that such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and the restriction or condition set forth in such agreement does not apply to
the Borrower or any other Restricted Subsidiary, (ix) the foregoing shall not
apply to restrictions imposed by any agreement governing Indebtedness entered
into on or after the Effective Date and permitted under Section 6.01 that are,
taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type, so long as the Borrower
shall have determined in good faith that such restrictions will not adversely
affect in any material respect the obligation or ability of the Borrower or any
other Loan Party to make any payments required hereunder or otherwise satisfy
the Obligations, (x) the foregoing shall not apply to restrictions or conditions
contained in any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and
proceeds thereof), (xi) the foregoing shall not apply to restrictions or
conditions with respect to cash collateral so long as the Lien in respect of
such cash collateral is permitted under Section 6.02, (xii) the foregoing shall
not apply to customary net worth provisions contained in real property leases or
licenses of intellectual property, so long as the Borrower has determined in
good faith that such provisions could not reasonably be expected to impair the
ability of the Borrower and the other Loan Parties to make any payments required
hereunder or otherwise satisfy the Obligations, (xiii) the foregoing shall not
apply to restrictions under agreements evidencing or governing or otherwise
relating to Indebtedness of Restricted Subsidiaries that are not Loan Guarantors
permitted under Section 6.01; provided, that such Indebtedness is only with
respect to the assets of Subsidiaries that are not Loan Guarantors and (xiv) the
foregoing shall not apply to customary provisions in joint venture agreements,
limited liability company operating agreements, partnership agreements,
stockholders agreements and other similar agreements.

 

Section 6.11         Amendment of Organizational Documents. No Loan Party will,
nor will it permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under its certificate or articles of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
documents, to the extent any such amendment, modification or waiver would be
adverse to the Lenders.

 

Section 6.12         [Intentionally Omitted.]

 

Section 6.13         Financial Covenant – Fixed Charge Coverage Ratio. During
each Compliance Period the Borrower will not permit the Fixed Charge Coverage
Ratio, determined for any period of four consecutive fiscal quarters ending on
the last day of each fiscal quarter, to be less than 1.00 to 1.0, to be measured
(a) on the initial date of such Compliance Period for the most recent fiscal
quarter then ended for which financial statements have been delivered pursuant
to Section 5.01, and (b) thereafter, as of the last day of each fiscal quarter
ending during such Compliance Period for which financial statements have been
delivered pursuant to Section 5.01.

 

80

 

 

Article VII.

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;

 

(c)          any representation or warranty made or deemed made by or on behalf
of any Loan Party or Restricted Subsidiary in, or in connection with, this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made;

 

(d)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to a
Loan Party’s existence) or 5.08 or in Article VI;

 

(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03 through 5.07 or 5.09 of this Agreement or (ii) thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

 

(f)          any Loan Party or Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to the expiration of all grace and notice periods applicable
thereto);

 

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after giving effect to the expiration of all grace and notice periods
applicable thereto) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness to the
extent such sale or transfer is permitted by Section 6.05;

 

81

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)          any Loan Party or Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding described in
the preceding clause (h), (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)          any Loan Party or Restricted Subsidiary shall become unable, admit
in writing its inability, or publicly declare its intention not to, or fail
generally to pay its debts as they become due;

 

(k)           (i) one or more judgments for the payment of money in an aggregate
amount in excess of $20,000,000 (after giving effect to third-party insurance
from a creditworthy insurer that has not denied coverage) shall be rendered
against any Loan Party, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or Restricted Subsidiary to enforce any such judgment; or (ii) any
Loan Party or Restricted Subsidiary shall fail within thirty (30) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 

(l)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur;

 

(n)          the occurrence of any “default” or “event of default” as defined in
any Loan Document (other than this Agreement), or the breach of any of the terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

 

(o)          except as permitted by the terms hereof or of any Collateral
Document or otherwise expressly agreed upon pursuant to the Intercreditor
Agreement, (i) any Collateral Document shall for any reason fail to create a
valid security interest in any material portion of the Collateral purported to
be covered thereby, or (ii) other than as a result of the failure of the
Administrative Agent to take any action within its control to maintain
perfection of the Liens created in favor of the Administrative Agent for the
benefit of the Secured Parties pursuant to the Loan Documents (excluding any
action based on facts or circumstances for which the Administrative Agent has
not been notified in accordance with the provisions of the Loan Documents), any
Lien securing any Secured Obligation shall cease to be a perfected, first
priority Lien with respect to any material portion of the Collateral;

 

82

 

 

(p)          any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or

 

(q)          any material provision of any Loan Document for any reason ceases
(other than pursuant to its express terms) to be valid, binding and enforceable
in accordance with its terms (or any Loan Party shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms).

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Line Portions, whereupon the Revolving Line Portions shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j) hereof; and in the case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Line Portions shall automatically terminate and the principal of the
Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, in each case,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

Article VIII.

 

The Administrative Agent

 

Section 8.01         Authorization and Action.

 

(a)          Each Lender, on behalf of itself and any of its Affiliates that are
Secured Parties and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or such Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

 

83

 

 

(b)          As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(c)          In performing its functions and duties hereunder and under the
other Loan Documents, the Administrative Agent is acting solely on behalf of the
Lenders and the Issuing Banks (except in limited circumstances expressly
provided for herein relating to the maintenance of the Register), and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing:

 

(i)          the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuing Bank or Secured Party other
than as expressly set forth herein and in the other Loan Documents, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties);
additionally, each Lender agrees that it will not assert any claim against the
Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and the transactions
contemplated hereby; and

 

(ii)         nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

 

84

 

 

(d)          The Administrative Agent may perform any of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e)          None of the Syndication Agent or any Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

 

(f)          In case of the pendency of any proceeding with respect to any Loan
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03). Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or any Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any Issuing Bank or to authorize the Administrative Agent to
vote in respect of the claim of any Lender or any Issuing Bank in any such
proceeding.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

 

85

 

 

Section 8.02         Administrative Agent’s Reliance, Indemnification, Etc.

 

(a)          Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or the other Loan Documents (x) with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (y) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

 

(b)          The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the Collateral.

 

(c)          Without limiting the foregoing, the Administrative Agent (i) may
treat the payee of any promissory note as its holder until such promissory note
has been assigned in accordance with Section 9.04, (ii) may rely on the Register
to the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

 

86

 

 

Section 8.03         Posting of Communications.

 

(a)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders and the
Issuing Banks by posting the Communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic system chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

(c)          THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d)          Each Lender and Issuing Bank agrees that notice to it (as provided
in the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

 

87

 

 

(e)          Each of the Lenders, the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)          Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or Issuing Bank to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Section 8.04         The Administrative Agent Individually. With respect to its
Revolving Line Portion, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Banks”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Banks.

 

Section 8.05         Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving 30 days’
prior written notice thereof to the Lenders, the Issuing Bank and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a bank with an office in New York, New York or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

88

 

 

(b)          Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

 

Section 8.06         Acknowledgements of Lenders and Issuing Bank.

 

(a)          Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

(b)          Each Lender, by delivering its signature page to this Agreement on
the Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date or the effective date of any such Assignment and
Assumption or any other Loan Document pursuant to which it shall have become a
Lender hereunder.

 

89

 

 

(c)          Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

 

Section 8.07         Collateral Matters.

 

(a)          Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Secured Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In its capacity, the Administrative Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the UCC. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

 

(b)          In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

 

(c)          The Secured Parties irrevocably authorize the Administrative Agent,
at its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(b). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

 

90

 

 

Section 8.08         Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

91

 

 

Section 8.09         Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Revolving Line Portions,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Line Portions and
this Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Line Portions and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Line Portions and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Line Portions and this Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, the Syndication Agent, or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent, or the Arrangers, the Syndication Agent, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

92

 

 

(c)          The Administrative Agent, the Syndication Agent and each Arranger
hereby inform the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Revolving Line Portions, this Agreement
and any other Loan Documents, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Revolving Line Portions for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Revolving Line Portions by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, arrangement fees, facility
fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative
agent fees or collateral agent fees, utilization fees, minimum usage fees,
letter of credit fees, issuing bank fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 8.10         Flood Laws. JPMCB has adopted internal policies and
procedures that address requirements placed on federally regulated lenders under
the National Flood Insurance Reform Act of 1994 and related legislation (the
“Flood Laws”). JPMCB, as administrative agent or collateral agent on a
syndicated facility, will post on the applicable electronic platform (or
otherwise distribute to each Lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

Article IX.

 

Miscellaneous

 

Section 9.01         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)          if to any Loan Party, to the Borrower at Akorn, Inc., 1925 W. Field
Court, Suite 300, Lake Forest, Illinois 60045, Attention of Duane A. Portwood,
Chief Financial Officer (Facsimile No. 847-353-4936; Telephone
No. 847-279-6150), with a copy, in the case of a notice of an actual or
potential Default, Event of Default, non-compliance with this Agreement or any
other similar matter, to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attention: Stephen Kessing

Telecopy No. (212) 474-3700

Telephone No. (212) 474-1152

E-mail: skessing@cravath.com

 

(ii)         if to the Administrative Agent (other than for purposes of a
notification of the DQ List) or the Issuing Bank, to:

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn Street, 22nd Floor

Attention: Evelyn Berthold

Facsimile No. (312) 732-1262

 

93

 

 

(iii)        if to the Administrative Agent for purposes of a notification of
the DQ List, to JPMDQ_Contact@jpmorgan.com; and

 

(iv)         if to any other Lender, to it at its address or facsimile number
set forth in its Administrative Questionnaire.

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Electronic Systems or Approved Electronic
Platforms, as applicable, or pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(c)          Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

94

 

 

Section 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document (or under the Existing Credit Agreement) shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)          Except as provided in Section 2.14(c), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided that no such agreement shall (i) increase the Revolving Line
Portion of any Lender without the written consent of such Lender (including any
such Lender that is a Defaulting Lender), (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce or forgive any interest or fees payable hereunder, without the written
consent of each Lender (including any such Lender that is a Defaulting Lender)
directly affected thereby (provided that any amendment or modification of the
financial covenants in this Agreement (or any defined term used therein) shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (ii)), (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Line Portion, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the
ratable reduction of Revolving Line Portions or the manner in which payments are
shared, without the written consent of each Lender (other than any Defaulting
Lender), (v) increase the advance rates set forth in the definition of Borrowing
Base or add new categories of eligible assets, without the written consent of
each Lender (other than any Defaulting Lender), (vi) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (including each Defaulting Lender), (vii) permit any Loan Party to
assign its rights or obligations under any Loan Document without the consent of
each Lender (other than any Defaulting Lender), (viii) release all or
substantially all of the value of the Loan Guarantors (taken as a whole) (except
as otherwise permitted herein or in the other Loan Documents), without the
written consent of each Lender (other than any Defaulting Lender), or (ix)
except as provided in clause (c) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender (other than any Defaulting Lender); provided further that no such
agreement shall (1) amend, modify or otherwise affect the rights or duties of
the Administrative Agent, or any Issuing Bank hereunder without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be (it being understood that any change to Section 2.20 shall require the
consent of the Administrative Agent and such Issuing Bank) and (2) amend,
modify, waive, terminate or alter in any way the uncommitted and entirely
discretionary nature of the Revolving Line Portion without the written consent
of each Lender. The Administrative Agent may also amend the Revolving Line
Portion Schedule to reflect assignments entered into pursuant to Section 9.04.

 

95

 

 

(c)          The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of the Revolving Line Portions, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner reasonably satisfactory to each affected Lender, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interest of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $5,000,000 during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrower as to
the value of any Collateral to be so released, without further inquiry). Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

 

(d)          If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash at par
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

96

 

 

(e)          Notwithstanding anything to the contrary herein, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency without further action or consent of
any other party if the Administrative Agent does not receive from the Required
Lenders an objection in writing to such amendment, modification or supplement
within five (5) Business Days following the Lenders’ receipt of notice thereof.

 

Section 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Loan Parties shall, jointly and severally, pay promptly
following written demand (including documentation reasonably supporting such
request) (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including JPMCB, as Arranger),
including the reasonable and documented fees, charges and disbursements of a
single counsel for the Administrative Agent and JPMCB, as Arranger, plus one
additional local counsel in each applicable jurisdiction, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of a single counsel for the Administrative Agent, the
Issuing Bank and the Lenders, taken as a whole, plus one additional local
counsel in each other jurisdiction (and, in light of actual or perceived
conflicts of interest or the availability of different claims or defenses, one
additional counsel for each similarly affected group of Lenders (taken as a
whole) and, if necessary, one additional local counsel in each relevant
jurisdiction for such affected group of Lenders), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit. Expenses being reimbursed by the
Loan Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with:

 

(i)          appraisals and insurance reviews;

 

(ii)         subject to the limitations set forth in Section 5.11, field
examinations and the preparation of Reports based on the fees charged by a third
party retained by the Administrative Agent or the internally allocated fees for
each Person employed by the Administrative Agent with respect to each field
examination (including any reasonable fees and expenses of other advisors and
professionals engaged by the Administrative Agent with the prior written consent
of the Borrower (such consent not to be unreasonably withheld or delayed);

 

(iii)        background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

(iv)         Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

 

97

 

 

(v)          sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(vi)         forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

 

(b)          The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Arrangers, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
actual losses, claims, damages, penalties, incremental taxes, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any single counsel for the Indemnitees taken as a whole plus,
if necessary, one additional local counsel in each relevant jurisdiction (and,
in light of actual or perceived conflicts of interest or the availability of
different claims or defenses, one additional counsel for each similarly affected
group of Indemnitees (taken as a whole) and, if necessary, one additional local
counsel in each relevant jurisdiction for such affected group of Indemnitees),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation,
arbitration or proceeding relating to any of the foregoing, whether or not such
claim, litigation, investigation, arbitration or proceeding is brought by any
Loan Party of their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses (1) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence, bad faith or willful
misconduct of such Indemnitee (or its Related Parties), or (B) a claim made by
the Borrower alleging the material breach of the Loan Documents by such
Indemnitee (or its Related Parties) or (2) arise from any disputes solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as the Administrative Agent, Arranger or similar role under
the Loan Documents and any other claims arising out of any act or omission of
the Borrower or any of its Affiliates). This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses or damages
arising from any non-Tax claim.

 

(c)          To the extent that a Loan Party fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent or the
applicable Issuing Bank, as the case may be, such Lender’s pro rata percentage
of the Aggregate Revolving Line Portions (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) with respect to
such unpaid amount (it being understood that the payment by any Lender of any
such amount shall not relieve such Loan Party of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent or any Issuing Bank in its
capacity as such.

 

98

 

 

(d)          To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party
hereto (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet) or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Line Portion and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(1)         the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default described in clause (a), (b), (h), (i)
or (j) of Article VII has occurred and is continuing, any other assignee; and

 

(2)         the Administrative Agent.

 

99

 

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Line Portion or Loans, the amount of the
Revolving Line Portion or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500; and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender or
its Parent, (c) Disqualified Institution, or (d) holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, with respect to clause
(d), such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Revolving Line Portions, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (e) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

100

 

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)         The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Line
Portion of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)          Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)          Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “ Participant”) other than an Ineligible Institution
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Line Portion and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (ii), (iii), (viii) or (ix) of the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

101

 

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Revolving Line Portions, Loans, Letters of
Credit or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Revolving
Line Portion, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)          Disqualified Institutions.

 

(i)          No assignment or participation shall be made to any Person that was
a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

 

102

 

 

(ii)         If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions to whom an assignment or participation is
made in violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other applicable
laws), and such vote shall not be counted in determining whether the applicable
class has accepted or rejected such plan of reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
applicable laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

(iv)         The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender or potential Lender
requesting the same.

 

(v)          The Administrative Agent and the Lenders shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall ‎(x) be obligated to ascertain,
monitor or inquire as to whether any other Lender or Participant or prospective
Lender or Participant is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any ‎Disqualified
Institution.

 

103

 

 

Section 9.05         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Line Portions have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Line Portions or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

Section 9.06         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(b)          Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 9.07         Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

104

 

 

Section 9.08         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Loan Guarantor against any of and all the Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

Section 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

 

(b)          Each of the Lenders and the Administrative Agent hereby irrevocably
and unconditionally agrees that, notwithstanding the governing law provisions of
any applicable Loan Document, any claims brought against the Administrative
Agent by any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

 

(c)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

(d)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

105

 

 

(e)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12         Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (it being understood that the DQ List
may be disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (f)) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower or (i) on a confidential basis to (1) a
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facility provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facility provided for herein. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

106

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

Section 9.13         Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

 

Section 9.14         USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.

 

Section 9.15         Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

Section 9.16         Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

 

107

 

 

Section 9.17         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.18         No Fiduciary Duty, etc. The Borrower acknowledges and
agrees, and acknowledges its Subsidiaries’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to the Borrower
with respect thereto. The Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Credit Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, the Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Credit Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Credit Party will
use confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
the Borrower in connection with the performance by such Credit Party of services
for other companies, and no Credit Party will furnish any such information to
other companies. The Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to the Borrower, confidential information obtained from
other companies.

 

108

 

 

Section 9.19         Authorization to Distribute Certain Materials to
Public-Siders.

 

(a)          If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.

 

(b)          The Borrower represents and warrants that none of the information
in the Loan Documents constitutes or contains material non-public information
within the meaning of federal and state securities laws. To the extent that any
of the executed Loan Documents constitutes at any time material non-public
information within the meaning of the federal and state securities laws after
the Effective Date, the Borrower agrees that it will promptly make such
information publicly available by press release or public filing with the SEC.

 

Section 9.20         Intercreditor Arrangements. Each of the Lenders hereby
agrees to be bound by the terms of the Intercreditor Agreement as if such Lender
was a signatory thereto. Each Lender (and each Person that becomes a Lender
hereunder pursuant to Section 9.04) hereby (a) acknowledges that JPMCB is acting
under the Intercreditor Agreement in its capacity as Administrative Agent
hereunder and as the Term Loan Administrative Agent and JPMCB is or may be a
Lender hereunder and/or a “Lender” under the Term Loan Agreement and (b) waives
any conflict of interest, now contemplated or arising hereafter, in connection
therewith and agrees not to assert against the Administrative Agent or the Term
Loan Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature relating thereto. Without limiting the authority granted
to the Administrative Agent in Section 8.01 hereof, each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent and the Term Loan
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Administrative Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy. Without limiting
the generality of the foregoing, and notwithstanding anything herein to the
contrary, all rights and remedies of the Administrative Agent (and the Lenders)
with respect to the Term Loan Priority Collateral shall be subject to the terms
of the Intercreditor Agreement, and until the Term Loan Obligations Payment
Date, any obligation of the Borrower and any Loan Guarantor hereunder or under
any other Loan Document with respect to the delivery or control of any Term Loan
Priority Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in connection with any Term Loan Priority Collateral, shall
be deemed to be satisfied if the Borrower or such Loan Guarantor, as applicable,
complies with the requirements of the similar provision of the applicable Term
Loan Document. Until the Term Loan Obligations Payment Date, the delivery of any
Term Loan Priority Collateral to the Term Loan Representative pursuant to the
Term Loan Documents shall satisfy any delivery requirement hereunder or under
any other Loan Document.

 



109

 

 

Section 9.21         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.22         Release. In consideration of, among other things,
Administrative Agent’s and the Lenders’ execution and delivery of this
Agreement, each of the Borrower and the other Loan Parties, on behalf of itself
and its agents, representatives, officers, directors, advisors, employees,
subsidiaries, affiliates, successors, and assigns (collectively, the
“Releasors”), hereby absolutely, unconditionally, irrevocably, and forever
agrees and covenants not to sue or prosecute (at law, in equity, in any
regulatory proceeding, or otherwise) against any Releasee (as hereinafter
defined) and hereby forever waives, releases, and discharges each Releasee from
any and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off, and recoupment), defenses, affirmative defenses, actions,
causes of action, suits, debts, accounts, interests, liens, promises,
warranties, damages and consequential damages, demands, agreements, bonds,
bills, specialties, covenants, controversies, agreements, provisions,
liabilities, demands, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever (collectively, the “Claims”) that such Releasor
now has or hereafter may have, of whatsoever nature and kind, whether known or
unknown, whether now existing or hereafter arising, whether arising at law or in
equity, against the Administrative Agent, the Issuing Banks, the Arrangers
and/or any or all of the Lenders, in such capacity, and their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the United States federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, partners,
employees, agents, attorneys, insurers, and other representatives of each of the
foregoing (collectively, the “Releasees”), in each case based in whole or in
part on facts, whether or not now known, existing on or before the date of this
Agreement (or, in the case of clause (ii) below, existing after the date of this
Agreement), in each case that relate to, arise out of, or otherwise are in
connection with: (i) any or all of the Loan Documents (or the Existing Credit
Agreement) or transactions contemplated thereby or any actions or omissions in
connection therewith; (ii) a Lender’s decision not to extend credit hereunder or
(iii) any aspect of the dealings or relationships between or among the Borrower
and the other Loan Parties, on the one hand, and any or all of the Lenders, the
Issuing Banks, the Arrangers or the Administrative Agent, on the other hand,
relating to any or all of the documents, transactions, actions, or omissions
referenced in clause (i) hereof; provided that, in no event shall the foregoing
release provisions constitute a release of any Claims of the Releasors arising
directly from the willful misconduct or gross negligence of the Releasees (as
determined by a court of competent jurisdiction in a final and nonappealable
judgment), it being understood and agreed that a Lender’s decision not to extend
credit hereunder shall not in any event constitute willful misconduct or gross
negligence of such Lender or any other Releasee. In entering into this Agreement
(including, without limitation, the release provisions in this Section 9.22),
the Borrower and each other Loan Party consulted with, and has been represented
by, legal counsel and expressly disclaims any reliance on any representations,
acts, or omissions by any of the Releasees and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth above do not
depend in any way on any such representations, acts, and/or omissions or the
accuracy, completeness, or validity hereof. If the Borrower, any other Loan
Party, any other Releasor or any of their successors, assigns, or other legal
representatives violates the covenant in this Section 9.22, the Borrower and the
other Loan Parties, each for itself and its successors, assigns, other Releasors
and legal representatives, agrees to pay, in addition to such other damages as
any Releasee may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by any Releasee as a result of such
violation. The provisions of this Section 9.22 (the “Release Provisions”) shall
survive the termination of this Agreement and the other Loan Documents and
payment in full of the Secured Obligations.

 

110

 

 

Article X.

 

Loan Guaranty

 

Section 10.01       Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses, including,
without limitation, all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”; provided, however, that the definition of “Guaranteed Obligations”
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

Section 10.02       Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

Section 10.03        No Discharge or Diminishment of Loan Guaranty.

 

(a)          Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.

 

111

 

 

(b)          The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

 

(c)          Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

 

Section 10.04        Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party or any other Person.
Each Loan Guarantor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. The
Administrative Agent may, at its election, foreclose on any Collateral held by
it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty except to
the extent the Guaranteed Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

 

Section 10.05         Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

 

112

 

 

Section 10.06         Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

Section 10.07         Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

 

Section 10.08         Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.

 

Section 10.09         Taxes. Each payment of the Guaranteed Obligations will be
made by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

 

Section 10.10         Maximum Liability. Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

 

113

 

 

Section 10.11         Contribution.

 

(a)          To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Revolving Line
Portions and Letters of Credit have terminated or expired or, in the case of all
Letters of Credit, are fully collateralized on terms reasonably acceptable to
the Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 

(b)          As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)          This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.

 

(d)          The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)          The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Revolving Line Portions and all Letters of Credit issued hereunder and the
termination of this Agreement, the Swap Agreement Obligations and the Banking
Services Obligations.

 

Section 10.12         Liability Cumulative. The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

 

114

 

 

Section 10.13         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

(Signature Pages Follow)

 

115

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  AKORN, INC.         By /s/ Duane Portwood     Name:  Duane Portwood    
Title:  Executive Vice President and CFO       OTHER LOAN PARTIES:      
ADVANCED VISION RESEARCH, INC.         By /s/ Joseph Bonaccorsi    
Name:  Joseph Bonaccorsi     Title:  Secretary       AKORN (NEW JERSEY), INC.  
      By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary       AKORN ANIMAL HEALTH, INC.         By /s/ Joseph
Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary       AKORN
OPHTHALMICS, INC.         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi
    Title:  Secretary       AKORN SALES, INC.         By /s/ Joseph Bonaccorsi  
  Name:  Joseph Bonaccorsi     Title:  Secretary

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

  INSPIRE PHARMACEUTICALS, INC.         By /s/ Joseph Bonaccorsi    
Name:  Joseph Bonaccorsi     Title:  Secretary       OAK PHARMACEUTICALS, INC.  
      By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary       HI-TECH PHARMACAL CO., INC.         By /s/ Joseph
Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary       10 EDISON
STREET LLC         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary of Hi-Tech Pharmacal Co., Inc., its member       13 EDISON
STREET LLC         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary of Hi-Tech Pharmacal Co., Inc., its member       VPI HOLDINGS
CORP.         By /s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi    
Title:  Secretary       VPI HOLDINGS SUB, LLC         By /s/ Joseph Bonaccorsi  
  Name:  Joseph Bonaccorsi     Title:  Secretary

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

  VERSAPHARM INCORPORATED         By /s/ Joseph Bonaccorsi     Name:  Joseph
Bonaccorsi     Title:  Secretary       COVENANT PHARMA INC.         By /s/
Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary       OLTA
PHARMACEUTICALS CORP.         By /s/ Joseph Bonaccorsi     Name:  Joseph
Bonaccorsi     Title:  Secretary       CLOVER PHARMACEUTICALS CORP.         By
/s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and
Issuing Bank         By /s/ Justin Martin     Name:  Justin Martin    
Title:  Authorized Officer

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

  Bank of America, N.A., as a Lender         By /s/ Brian Scawinksi    
Name:  Brian Scawinksi     Title:  AVP, AB Portfolio Specialist

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

  Wells Fargo Bank, National Association, as a Lender         By /s/ Anne Sasal
    Name:  Anne Sasal     Title:  Vice President

 

Signature Page to Amended and Restated Credit Agreement
Akorn, Inc.

 

 

 

 

REVOLVING LINE PORTION SCHEDULE

 

Lender  Revolving Line Portion  JPMorgan Chase Bank, N.A.  $75,000,000  Bank of
America, N.A.  $40,000,000  Wells Fargo Bank, National Association  $35,000,000 
       Total  $150,000,000 

 

Revolving Line Portion Schedule

 

 

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: ______________________________  2. Assignee:
______________________________     [and is an Affiliate/Approved Fund of
[identify Lender]1] 3. Borrower(s): Akorn, Inc. 4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5. Credit Agreement: The Amended and Restated Credit Agreement dated
as of April 16, 2019 among Akorn, Inc., the other Loan Parties party thereto,
the Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto       6. Assigned Interest:

 

 

1 Select as applicable.

 

 Exhibit A-1 

 

 

Aggregate Amount of
Revolving Line
Portion/Loans for all
Lenders   Amount of Revolving
Line Portion/Loans
Assigned   Percentage Assigned of
Revolving Line
Portion/Loans2  $    $      % $    $      % $    $      %

 

Effective Date: _____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:            Title:       ASSIGNEE
      [NAME OF ASSIGNEE]         By:       Title:

 



 



2 Set forth, to at least 9 decimals, as a percentage of the Revolving Line
Portion/Loans of all Lenders thereunder.

 

 Exhibit A-2 

 

 

[Consented to and]3 Accepted:       JPMORGAN CHASE BANK, N.A., as  
Administrative Agent and Issuing Bank         By             Title:      
[Consented to:]4       AKORN, INC.         By       Title:  

 



 



3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

 Exhibit A-3 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.           Representations and Warranties.

 

1.1.        Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under the Credit Agreement or
to charge interest at the rate set forth therein from time to time, or (v) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document.

 

1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement and under
applicable law that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and their respective Related Parties, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any Arranger,
the Assignor or any other Lender or their respective Related Parties, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.

 

Exhibit A-1

 

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exhibit A-2

 

 

EXHIBIT B

 

[INTENTIONALLY OMITTED]

 

Exhibit B-1

 

 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

[Attached]

 

Exhibit C-1

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

To:The Lenders parties to the
Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of April 16, 2019 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Akorn, Inc. (the
“Borrower”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders and as the Issuing
Bank. Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.          I am the duly elected                        of the Borrower;

 

2.          I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

 

3.          The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;

 

4.          I hereby certify that no Loan Party has changed (i) its name,
(ii) its chief executive office, (iii) principal place of business, (iv) the
type of entity it is or (v) its state of incorporation or organization without
having given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;

 

5.          Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.13 of the
Agreement, all of which data and computations are true, complete and correct;
and

 

6.          Schedule II hereto is a list identifying all Material Subsidiaries.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

 

 

 

 

 

 

 

Exhibit D-1

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
               ,    .

 

      By:       Name:       Title:  

 

Exhibit D-2

 

 

SCHEDULE I

 

Compliance as of ___________, ____ with
Provisions of Section 6.13 of the Agreement

 

Schedule I-1

 

 

SCHEDULE II

 

Material Subsidiaries

 

Schedule II-1

 

 

EXHIBIT E

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________________,____,
20__, is entered into between _______________________________________, a
_____________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Amended and Restated Credit Agreement dated as of April 16, 2019 (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the Lenders.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.          The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*

 

2.          If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.

 

3.          The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:

 

_______________________________

_______________________________

_______________________________

 

Exhibit E-1

 

 

4.          The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

5.          This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

6.          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]                              By:     Name:     Title:        
Acknowledged and accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent         By:     Name:     Title:  

 

Exhibit E-2

 

 

EXHIBIT F-1

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 16, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]                  By:       Name:     Title:      
Date:  _________ __20[  ]  

 

Exhibit F-1

 

 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 16, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:       Date:  _________
__, 20[  ]  

 

Exhibit F-2

 

 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 16, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate prior to the first payment to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]         By:       Name:     Title:       Date:  _________
__, 20[  ]  

 

Exhibit F-3

 

 

EXHIBIT F-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of April 16, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Akorn, Inc. (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:       Name:     Title:       Date:  _________
__20[  ]  

 

Exhibit F-4

 

 

EXHIBIT G

 

AKORN, INC.

 

AMENDED AND RESTATED CREDIT FACILITY

 

April 16, 2019

 

LIST OF CLOSING DOCUMENTS1

 

A.           LOAN DOCUMENTS

 

1.Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Akorn, Inc., a Louisiana corporation (the “Borrower”), the other Loan Parties
party thereto, the institutions from time to time parties thereto as Lenders
(the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a uncommitted revolving credit facility to the Borrower from the Lenders in an
aggregate principal amount of $150,000,000.

 

SCHEDULES

 

Revolving Line Portion Schedule Schedule 3.01 — Disclosed Matters Schedule 3.05
— Properties Schedule 3.13 — Insurance Schedule 3.14 — Capitalization and
Subsidiaries Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing
Liens Schedule 6.04 — Existing Investments Schedule 6.10 — Existing Restrictions
     

 

EXHIBITS

 

Exhibit A — Form of Assignment and Assumption Exhibit B — [Intentionally
Omitted] Exhibit C — Form of Borrowing Base Certificate Exhibit D — Form of
Compliance Certificate Exhibit E — Joinder Agreement Exhibit F-1 — Form of U.S.
Tax Certificate (Foreign Lenders That Are Not Partnerships) Exhibit F-2 — Form
of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit
F-3 — Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit G — List of Closing Documents

 

 



1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

Exhibit G-1

 

 

2.Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

B.           UCC DOCUMENTS

 

3.UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

C.           CORPORATE DOCUMENTS

 

4.Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

5.Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

D.           OPINIONS

 

6.Opinion of Cravath, Swaine & Moore LLP, special New York counsel for the Loan
Parties.

 

7.Opinion of Jones Walker LLP, special Louisiana counsel for the Loan Parties.

 

E.           CLOSING CERTIFICATES AND MISCELLANEOUS

 

8.A Certificate signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower certifying the following: (i) all of the
representations and warranties contained in Article III of the Credit Agreement
are true and correct in all material respects (or, with respect to any
representation or warranty which by its terms is made as of a specified date, is
true and correct in all material respects only as of such specified date, or,
with respect to any representation or warranty which is subject to any
materiality qualifier, is true and correct in all respects) and (ii) that no
Default or Event of Default has occurred and is then continuing.

 

Exhibit G-2

 